Exhibit 10.3

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

by and between

 

MOUNTAIN STATE BEHAVIORAL HEALTH SERVICES, LLC

 

as Seller,

 

and

 

HHC RIVER PARK, INC.

 

as Purchaser

 

Dated as of June 9, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS; SALE AND TRANSFER OF ASSETS; CONSIDERATION; CLOSING

   1

1.1

  

Definitions

   1

1.2

  

Transfer of Seller Assets

   2

1.3

  

Excluded Assets

   4

1.4

  

Assumed Obligations

   5

1.5

  

Excluded Liabilities

   5

1.6

  

Purchase Price

   6

1.7

  

Closing Date

   7

1.8

  

Items to be Delivered by Seller at Closing

   7

1.9

  

Items to be Delivered by Purchaser at Closing

   8

1.10

  

Prorations and Utilities

   9

1.11

  

Net Assets Settlement

   10

1.12

  

Escrow Deposit

   11

1.13

  

Variable Payments

   11

1.14

  

Risk of Loss

   13

ARTICLE 2    REPRESENTATIONS AND WARRANTIES OF SELLER

   14

2.1

  

Authority

   14

2.2

  

Authorization/Execution

   15

2.3

  

Organization and Good Standing; No Subsidiaries; No Conflicts

   15

2.4

  

Financial Statements; Changes

   15

2.5

  

Tax and Other Returns and Reports

   16

2.6

  

Material Contracts

   18

2.7

  

Real and Personal Property; Title to Property; Leases

   19

2.8

  

Intangible Property

   20

2.9

  

Legal Proceedings

   20

2.10

  

Accounting Records; Internal Controls; Absence of Certain Payments

   21

2.11

  

Insurance

   21

2.12

  

Employees

   21

2.13

  

Employee Benefits

   22

2.14

  

Certain Interests

   22

2.15

  

Intercompany Transactions

   23

2.16

  

Inventory

   23

2.17

  

Receivables

   23

2.18

  

Third Party Payors and Suppliers

   23

2.19

  

Worker Adjustment and Retraining Notification (WARN)

   23

2.20

  

Environmental Compliance

   23

2.21

  

Powers of Attorney

   25

2.22

  

Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with Health
Care Laws

   25

2.23

  

Compliance Program

   27

2.24

  

HIPAA

   27

 

- i -



--------------------------------------------------------------------------------

2.25

  

Restricted Grant and Loan Programs

   27

2.26

  

Experimental Procedures

   28

2.27

  

Medical Staff; Physician Relations

   28

2.28

  

Solvency

   28

2.29

  

No Brokers or Finders

   28

2.30

  

Improper Payments

   28

2.31

  

No Misrepresentations

   28

2.32

  

No Other Representations or Warranties

   28

ARTICLE 3    REPRESENTATIONS AND WARRANTIES OF PURCHASER

   29

3.1

  

Authority

   29

3.2

  

Authorization/Execution

   29

3.3

  

Organization and Good Standing; No Violation

   29

3.4

  

Legal Proceedings

   30

3.5

  

Solvency

   30

3.6

  

No Conflicts; Consents

   30

3.7

  

Availability of Funds; Performance of Obligations

   30

3.8

  

Brokers and Finders

   30

ARTICLE 4    COVENANTS OF SELLER

   30

4.1

  

Access and Information; Inspection Period, Preparation of Exhibits and Schedules

   30

4.2

  

Conduct of Business

   31

4.3

  

Negative Covenants

   32

4.4

  

Consents

   32

4.5

  

Additional Financial Information

   33

4.6

  

No-Shop

   33

4.7

  

Seller’s Efforts to Close

   33

4.8

  

Title Matters

   33

4.9

  

Updating of Disclosure Schedules

   34

ARTICLE 5    COVENANTS OF PURCHASER

   35

5.1

  

Purchaser’s Efforts to Close

   35

5.2

  

Required Governmental Approvals

   35

5.3

  

Excluded Assets

   35

5.4

  

Confidentiality

   36

5.5

  

Enforceability

   36

5.6

  

Waiver of Bulk Sales Law Compliance

   36

ARTICLE 6    CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

   37

6.1

  

Accuracy of Representations and Warranties and Compliance with Obligations

   37

6.2

  

Signing and Delivery of Instruments

   37

6.3

  

Unfavorable Action or Proceeding

   37

6.4

  

Governmental Authorizations

   37

ARTICLE 7    CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   37

7.1

  

Accuracy of Representations and Warranties and Compliance with Obligations

   37

7.2

  

Governmental Authorizations

   38

 

- ii -



--------------------------------------------------------------------------------

7.3

  

Signing and Delivery of Instruments

   38

7.4

  

Unfavorable Action or Proceeding

   38

7.5

  

Title Insurance Policy

   38

7.6

  

Survey

   38

7.7

  

No Material Adverse Change

   38

7.8

  

Required Consents

   38

7.9

  

Disclosure Schedules

   38

7.10

  

S & P Lease

   39

7.11

  

PMG Stock Purchase Agreement

   39

ARTICLE 8    TERMINATION

   39

8.1

  

Termination

   39

8.2

  

Termination Consequences

   40

ARTICLE 9    POST-CLOSING MATTERS

   40

9.1

  

Excluded Assets and Excluded Liabilities

   40

9.2

  

Preservation and Access to Records After the Closing

   40

9.3

  

Provision of Benefits of Certain Contracts

   41

9.4

  

Employee Matters

   42

9.5

  

Misdirected Payments, Etc

   43

9.6

  

Termination Cost Reports

   43

9.7

  

Certain Employee Matters

   43

9.8

  

Post-Closing Operations of the Hospital

   43

ARTICLE 10    SURVIVAL AND INDEMNIFICATION

   44

10.1

  

Survival

   44

10.2

  

Indemnification of Purchaser by Seller

   44

10.3

  

Indemnification of Seller by Purchaser

   45

10.4

  

Method of Asserting Claims

   46

10.5

  

Right of Offset

   49

10.6

  

Exclusive Remedy

   49

ARTICLE 11    TAX AND COST REPORT MATTERS

   49

11.1

  

Tax Matters; Allocation of Purchase Price

   49

11.2

  

Cost Report Matters

   50

ARTICLE 12    MISCELLANEOUS PROVISIONS

   50

12.1

  

Entire Agreement

   50

12.2

  

Further Assurances and Cooperation

   50

12.3

  

Successors and Assigns

   51

12.4

  

Governing Law

   51

12.5

  

Amendments

   51

12.6

  

Notices

   51

12.7

  

Headings

   52

12.8

  

Confidentiality and Publicity

   52

12.9

  

Third Party Beneficiary

   53

12.10

  

Expenses and Attorneys’ Fees

   53

12.11

  

No Waiver

   53

12.12

  

Severability

   53

12.13

  

Counterparts

   53

 

- iii -



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

EXHIBIT


--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

A    General Assignment, Bill of Sale and Assumption of Liabilities B    General
Warranty Deed C    Real Estate Lease Assignment D    Post-Closing Escrow
Agreement E    Power of Attorney F    Guaranty & Suretyship G    S & P
Properties Lease

 

- v -



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

 

SCHEDULE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

  1.2(a)

  

Owned Real Property

  1.2(b)

  

Leased Real Property

  1.2(c)

  

Personal Property

  1.2(d)

  

Seller Licenses and Permits

  1.2(e)

  

Leases

  1.2(f)

  

Contracts

  1.3(c)

  

Excluded Contracts

  1.3(k)

  

Other Excluded Assets

  1.4(g)

  

Other Assumed Obligations

  1.8(j)

  

Required Consents

  1.13

  

EBITDA of the Hospital

  2.3(c)

  

Seller Consents/Conflicts

  2.4

  

Financial Statement Matters

  2.5

  

Tax Matters

  2.6

  

Material Contracts

  2.7(a)

  

Conditions of Tangible Property

  2.7(d)

  

Required Consents for Lease Assignment

  2.8

  

Intangible Property

  2.9

  

Litigation

  2.11

  

Insurance/Claims

  2.12

  

Employees

  2.13

  

Employee Plans

  2.14

  

Affiliate Transactions

  2.15

  

Intercompany Transactions

  2.18

  

Payor Contracts

  2.20

  

Environmental Matters

  2.21

  

Powers of Attorney

  2.22

  

Medicare/Medicare Compliance

  2.27

  

Medical Staff Matters

  3.6

  

Purchaser Conflicts/Consents

  4.8

  

Ground Leases Requiring Title Policy

10.2(a)

  

Certain Indemnification Matters

11.1(b)

  

Allocation of Purchase Price

 

- vi -



--------------------------------------------------------------------------------

 

TABLE OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Acceleration Event

   Schedule 1.13

Accounting Firm

   11

Affiliate

   2

Agency Settlements

   50

Aggregate Damage

   13

Agreement

   1

Articles

   1

Assets

   2

Assumed Obligations

   5

Barboursville School

   1

Bill of Sale

   7

Claim Notice

   47

Closing

   7

Closing Date

   7

Closing Purchase Price Payment

   6

COBRA Coverage

   44

Code

   17

Commonly Controlled Entity

   22

Confidential Information

   36

Contract Consents

   8

Contracts

   3

Control

   2

Damages

   44

Disclosure Schedules

   2

Document Retention Period

   40

DHHR

   25

Earn-Out Period

   Schedule 1.13

EBITDA of the Hospital

   12

Effective Time

   7

Environmental Laws

   24

ERISA

   22

Escrow Agent

   7

Escrow Agreement

   7

Escrow Deposit

   11

Escrow Funds

   11

ESL

   5

Estimated Net Assets

   10

Excluded Assets

   4

Excluded Contracts

   3

Excluded Liabilities

   5

Execution Date

   1

 



--------------------------------------------------------------------------------

First Variable Payment Date

   11

GAAP

   23

General Warranty Deed

   7

Government Programs

   26

Governmental Approvals

   8

HIPAA

   28

Hired Employees

   42

Hospital

   1

Hospital Historical GAAP

   10

Hospital Provider Numbers

   4

Indemnified Party

   46

Indemnifying Party

   47

Indemnity Notice

   48

Independent Consultant

   13

Individually Identifiable Health Information

   36

Intangible Property

   20

Interim Balance Sheet Date

   16

Inventory

   3

JCAHO

   25

Knowledge of Purchaser

   2

Knowledge of Seller

   2

Leased Real Property

   3

Leasehold Title Policy

   33

Leases

   3

Licenses

   3

Material Adverse Change

   2

Material Adverse Effect

   2

Material Contract

   18

Net Asset Payment

   10

Net Assets

   10

Notice Period

   47

Objections

   34

Original Closing Date

   13

Owned Real Property

   3

Owner’s Title Policy

   33

Parent Guaranty

   9

Parties

   1

Party

   1

Permitted Encumbrances

   19

Person

   2

Personal Property

   3

Plan

   22

PMG Stock Purchase Agreement

   8

Power of Attorney

   8

Prepaids

   3

Purchase Price

   6

 

- 2 -



--------------------------------------------------------------------------------

Purchaser

   1

Real Estate Lease Assignments

   7

Real Property

   13

Relevant Claim

   45

Second Variable Payment Date

   12

Sections

   1

Seller

   1

Seller Cost Reports

   43

Seller Tax Claims

   45

Submittal Date

   14

Subsidiaries

   16

Subsidiary

   16

Superseded Agreements

   51

Survey

   34

Tax

   16

Taxes

   16

Third Party Claim

   47

Title Commitment

   33

Title Company

   34

Title Instruments

   34

Title Notice

   34

Title Policy

   34

Variable Payment A

   11

Variable Payment B

   12

WARN Act

   23

Year 1 EBITDA Target

   11

Year 2 EBITDA Target

   12

 

- 3 -



--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 9th day of June, 2005 (the “Execution Date”) by and between MOUNTAIN STATE
BEHAVIORAL HEALTH SERVICES, LLC, a West Virginia limited liability company
(“Seller”), and HHC RIVER PARK, INC., a West Virginia corporation (“Purchaser”).
Seller and Purchaser are sometimes collectively referred to herein as the
“Parties” and individually referred to herein as a “Party.”

 

R E C I T A L S:

 

A. Seller owns and operates a 165 bed acute psychiatric hospital located at 1230
6th Avenue, Huntington, West Virginia 25701 (the “Hospital”), and Seller also
operates and manages a state-owned psychiatric residential treatment facility
located at 1525 Martha Road, Barboursville, West Virginia 25504 (“Barboursville
School”); and

 

B. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all of the assets owned by Seller used in connection with the
operation of the Hospital, other than certain excluded assets, for the
consideration and upon the terms and conditions contained in this Agreement.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained in this Agreement, the Parties hereto agree as
follows:

 

ARTICLE 1

DEFINITIONS; SALE AND TRANSFER OF ASSETS;

CONSIDERATION; CLOSING

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,

 

(a) The defined terms used in this Agreement shall include the plural as well as
the singular.

 

(b) All accounting terms not otherwise defined herein have the meanings assigned
under GAAP.

 

(c) All references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement.

 

(d) Pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms.

 

ASSET PURCHASE AGREEMENT – Page 1



--------------------------------------------------------------------------------

(e) The words “including” and “include” shall be deemed to mean in each instance
“including, without limitation”, except as stated otherwise herein.

 

(f) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
attached hereto, and not to any particular Article, Section or other
subdivision.

 

(g) “Disclosure Schedules” shall mean the schedules attached to and constituting
a part of this Agreement.

 

(h) “Knowledge of Purchaser,” and similar variations thereof, shall mean the
actual knowledge, as of the relevant date, of Donald Thayer, Peter Kavanaugh,
Dave White, Tony Vadella, David Meyercord or Matt Lisagor after reasonable
inquiry of employees or agents of Purchaser that were involved in its due
diligence review of Seller and the Hospital.

 

(i) “Knowledge of Seller,” and similar variations thereof, shall mean the actual
knowledge, as of the relevant date, of Scott C. Stamm or Patrick D. Burrows
after reasonable inquiry of senior employees of the Hospital responsible for the
relevant matters.

 

(j) “Material Adverse Change” or “Material Adverse Effect,” when used with
respect to the Seller or the Hospital, shall mean any material adverse change in
or effect on the Hospital taken as a whole or the Assets taken as a whole, other
than changes or effects that are or result from occurrences relating to the
United States economy generally or the United States health care industry
generally.

 

(k) Any reference in this Agreement to an “Affiliate” shall mean any Person
directly or indirectly controlling, controlled by or under common control with a
second Person. The term “Control” (including the terms “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. A “Person” shall mean any natural person, partnership, corporation,
limited liability company, association, trust or other legal entity.

 

Capitalized terms used in this Agreement shall have the definitions assigned to
such terms elsewhere in this Agreement. For ease of reference, the section
containing the definition of each such capitalized term is set forth in the
table of defined terms included elsewhere as a part of this Agreement.

 

1.2 Transfer of Seller Assets. On the Closing Date, Seller shall assign,
transfer, convey and deliver to Purchaser, and Purchaser shall acquire, all
right, title and interest in and to all assets and properties of Seller, as such
assets and properties shall exist on the Closing Date, that are utilized in any
respect in connection with the operation of the Hospital, other than the
Excluded Assets (collectively, the “Assets”), such transfer being deemed to be
effective at the Effective Time, including the following:

 

(a) all of the real property that is owned by Seller and used with respect to
the operation of the Hospital which is described in Schedule 1.2(a) (such
description to include a

 

ASSET PURCHASE AGREEMENT – Page 2



--------------------------------------------------------------------------------

 

legal description and address), together with all buildings, improvements and
fixtures located thereupon and all construction in progress thereon
(collectively, the “Owned Real Property”);

 

(b) all of the real property that is leased by Seller and used with respect to
the operation of the Hospital, which is described in Schedule 1.2(b) (the land
described therein being referred to herein as the “Leased Real Property”);

 

(c) all of the tangible personal property owned by Seller with respect to the
operation of the Hospital, including all equipment, furniture, fixtures,
machinery, vehicles, office furnishings, and leasehold improvements, including
the items listed in Schedule 1.2(c) (the “Personal Property”);

 

(d) all of Seller’s rights, to the extent assignable or transferable, to all
licenses, permits, approvals, certificates of need, certificates of exemption,
franchises, accreditations and registrations and other governmental licenses,
permits or approvals issued to Seller with respect to the operation of the
Hospital which are listed in Schedule 1.2(d) (the “Licenses”);

 

(e) all of Seller’s interest, to the extent assignable or transferable, in and
to all real property leases and personal property leases with respect to the
operation of the Hospital which are listed in Schedule 1.2(e), other than the
Lease Agreement dated as of October 31, 2000 between Seller and S&P Properties,
LLC which is listed on Schedule 1.3(c) (collectively, the “Leases”);

 

(f) all of Seller’s interest, to the extent assignable or transferable, in and
to all contracts and agreements relating to the operation of the Hospital which
are listed in Schedule 1.2(f) and all contracts and agreements relating to the
operation of the Hospital executed after the date hereof which Purchaser has
assumed (the “Contracts”); provided, however, the term “Contracts” as used in
this Agreement shall exclude all other contracts and agreements relating to the
Hospital, including contracts listed in Schedule 1.3(c) (the “Excluded
Contracts”);

 

(g) all advance payments, prepayments, prepaid expenses, deposits which exist as
of the Closing Date and do not constitute Excluded Assets under Section 1.3(e)
hereof (the “Prepaids”);

 

(h) all inventories of supplies, drugs, food, janitorial and office supplies and
other disposables and consumables located or held for use at the Hospital (the
“Inventory”);

 

(i) all documents, records, policy and procedure manuals, compliance programs,
staff bylaws, operating manuals, files and computer software owned or used by
Seller with respect to the operation of the Hospital, including all patient
records, medical records, employee records, financial records with respect to
the operation of the Hospital, equipment records, construction plans and
specifications, and medical and administrative libraries;

 

(j) to the extent assignable, all rights in all warranties of any manufacturer
or vendor in connection with the Personal Property;

 

ASSET PURCHASE AGREEMENT – Page 3



--------------------------------------------------------------------------------

(k) all goodwill and other intangible assets used or useful in connection with
the business of the Hospital;

 

(l) the name, symbols, telephone numbers, facsimile numbers, domain names,
trademarks, trade names, service marks and copyrights used with respect to the
operation of the Hospital, including the name “River Park Hospital,” all
variants thereof and all common law trademark rights associated therewith;

 

(m) all of Seller’s rights with respect to its Medicare, Medicaid and other
third-party provider numbers (the “Hospital Provider Numbers”) accruing after
the Effective Time; and

 

(n) any other assets of Seller used in the operation of the Hospital (which are
not otherwise specifically described above in this Section 1.2);

 

provided, however, that the Assets shall not include the Excluded Assets as
defined in Section 1.3 below.

 

1.3 Excluded Assets. Seller shall retain the following assets, whether owned
directly or indirectly by Seller (or any of Seller’s Affiliates) (collectively,
the “Excluded Assets”):

 

(a) cash and cash equivalents;

 

(b) all accounts, notes, interest and other receivables of Seller, and all
claims, rights, interests and proceeds related thereto, including all accounts
and other receivables, including cost report receivables due and owing from any
Government Programs that settle on a cost report basis or otherwise, arising
from the rendering of services by Seller, whether billed or unbilled, recorded
or unrecorded, and any rights of Seller to settlement and retroactive
adjustments, if any, for all cost reporting periods ending on or before the
Closing Date (whether open or closed) arising from any Government Programs that
settle on a cost report basis, and any disproportionate share payments or
enhanced payments from any Government Program;

 

(c) the Excluded Contracts, including those listed in Schedule 1.3(c) and all of
Seller’s rights and interests thereunder;

 

(d) all Seller records relating to the Excluded Assets and Excluded Liabilities
to the extent that Purchaser does not need the same in connection with the
ongoing activities of the Hospital, the Assets, or the Assumed Obligations, as
well as all records which by law Seller is required to maintain in its
possession;

 

(e) any reserves or prepaid expenses to the extent related to Excluded Assets
and Excluded Liabilities;

 

(f) all rights of Seller under or pursuant to this Agreement and related
documents;

 

(g) all of Seller’s limited liability company minute and other record books;

 

ASSET PURCHASE AGREEMENT – Page 4



--------------------------------------------------------------------------------

(h) all rights of Seller under any insurance policies maintained by Seller,
except as otherwise provided in Section 1.14 hereof;

 

(i) all claims, rights, causes of action and choses in action relating to
Excluded Liabilities or Excluded Assets;

 

(j) all rights of Seller to the name “Mountain State Behavioral Health Services,
LLC” and all abbreviations and variations thereof and all service marks, symbols
and logos related thereto; and

 

(k) any other assets of Seller identified in Schedule 1.3(k).

 

1.4 Assumed Obligations. On the Closing Date, Seller shall assign, and Purchaser
shall assume and agree to discharge and perform on and after the Effective Time,
only the following liabilities and obligations of Seller (collectively, the
“Assumed Obligations”):

 

(a) the Contracts, but only to the extent of the obligations either arising
thereunder with respect to events or periods after the Effective Time or
included in the calculation of Net Assets;

 

(b) the Leases but only to the extent of the obligations either arising
thereunder with respect to events or periods after the Effective Time or
included in the calculation of Net Assets;

 

(c) obligations and liabilities as of the Closing Date in respect of accrued,
paid time off and extended sick leave (“ESL”) attributable to Hired Employees,
and related taxes;

 

(d) the sponsorship of the River Park Hospital 401(k) and Profit Sharing Plan
maintained by Seller, and all obligations arising after the Effective Time
thereunder;

 

(e) all obligations and liabilities with respect to the Hospital Provider
Numbers arising after the Effective Time, but excluding any liabilities excluded
from the Assumed Obligations pursuant to Section 1.5(f);

 

(f) any obligations regarding the use, ownership or operation of the Hospital or
the Assets after the Effective Time (without regard to whether such use,
ownership or operation is consistent with Seller’s policies, procedures and/or
practices prior to the Effective Time), other than as specifically included in
the Excluded Liabilities; and

 

(g) any other obligations and liabilities identified in Schedule 1.4(g), but
only to the extent included in the calculation of “Net Assets.”

 

1.5 Excluded Liabilities. Purchaser shall not assume or become responsible for
any of Seller’s duties, obligations or liabilities that are not expressly
assumed by Purchaser pursuant to the terms of this Agreement or the Bill of Sale
(the “Excluded Liabilities”), and Seller shall remain fully and solely
responsible for all Excluded Liabilities. The Excluded Liabilities shall
include:

 

(a) any liabilities of Seller with respect to the operation of the Hospital
incurred prior to the Effective Time which are not otherwise specifically
included in the Assumed Obligations;

 

ASSET PURCHASE AGREEMENT – Page 5



--------------------------------------------------------------------------------

(b) all liabilities of Seller arising out of or relating to any act, omission,
event or occurrence connected with the use, ownership or operation by Seller of
the Hospital or any of the Assets prior to the Effective Time, other than as
specifically included in the Assumed Obligations;

 

(c) all obligations and liabilities of Seller to Seller’s employees, including
salary, wages and benefits accrued through the Effective Time, except to the
extent assumed in Sections 1.4(c) and 1.4(d);

 

(d) all liabilities of Seller in connection with claims of professional
malpractice to the extent arising out of or relating to acts, omissions, events
or occurrences prior to the Effective Time;

 

(e) all liabilities of Seller for matching contributions for eligible
beneficiaries’ 401(k) plans, Section 125 plans and other Seller Plans and all
administrative costs associated with such welfare benefit plans other than as
specifically included in the Assumed Obligations;

 

(f) all liabilities of Seller relating to Seller Cost Reports with respect to
periods ending prior to the Effective Time and all liabilities of Seller with
respect to refund, recoupment, set-off and other liabilities arising out of the
billings to third party payors, including Medicare and Medicaid, for services
rendered by Seller prior to the Effective Time;

 

(g) all liabilities of Seller for violations of any law, regulation or rule to
the extent arising from acts or omissions prior to the Effective Time, including
those pertaining to Medicare and Medicaid fraud or abuse;

 

(h) all liabilities of Seller under the Excluded Contracts;

 

(i) all liabilities of Seller for commissions or fees owed to any finder or
broker in connection with the transactions contemplated hereunder; and

 

(j) all other liabilities or obligations of Seller and/or the Hospital which are
not Assumed Obligations.

 

1.6 Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser to Seller for the purchase of
the Assets (the “Purchase Price”) shall consist of:

 

(a) Seven Million Three Hundred Eighty-Five Thousand and 00/100 Dollars
($7,385,000.00) (the “Closing Purchase Price Payment”) which shall be payable in
cash at the Closing;

 

ASSET PURCHASE AGREEMENT – Page 6



--------------------------------------------------------------------------------

(b) the Net Assets Payment which shall be the payment determined as set forth in
Section 1.11 and shall, as applicable, be added to or be deducted from the
Closing Purchase Price Payment at Closing, as set forth in Section 1.11;

 

(c) Five Hundred Thousand and 00/100 Dollars ($500,000.00) which shall be
deposited by Purchaser in an escrow account with United Bank, Inc., Charleston,
West Virginia (the “Escrow Agent”), as described in Section 1.12;

 

(d) Variable Payment A described in Section 1.13(a); and

 

(e) Variable Payment B described in Section 1.13(b).

 

1.7 Closing Date. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m. at the offices of
Strasburger & Price, L.L.P., located at 901 Main Street, Suite 4300, Dallas,
Texas, on or before five (5) business days after all conditions precedent and
other matters required to be completed as of the Closing Date have been or will
be completed on such date or such other date, time and place as the Parties
shall mutually agree (the “Closing Date”). The Closing with respect to the
transfer of the Assets, shall be deemed to have occurred and to be effective as
between the Parties as of 12:01 a.m. (determined by reference to the local time
zone in which the Hospital is located) on the Closing Date (the “Effective
Time”).

 

1.8 Items to be Delivered by Seller at Closing. At or before the Closing, Seller
shall deliver to Purchaser the following, duly executed by Seller where
appropriate and in the form attached hereto as an Exhibit:

 

(a) General Assignment, Bill of Sale and Assumption of Liabilities in the form
of Exhibit A attached hereto (the “Bill of Sale”);

 

(b) General Warranty Deed in the form of Exhibit B attached hereto with respect
to each Owned Real Property (the “General Warranty Deed”);

 

(c) Assignment and Assumption of Lease in the form of Exhibit C attached hereto
with respect to each Leased Real Property (the “Real Estate Lease Assignments”);

 

(d) Post-Closing Escrow Agreement in the form of Exhibit D attached hereto (the
“Escrow Agreement”);

 

(e) original certificates of good standing, or comparable status, of Seller,
issued by the State of West Virginia, dated no earlier than a date which is
fourteen (14) calendar days prior to the Closing Date;

 

(f) a certificate of Seller, executed by the President or any Vice President of
Seller, certifying to Purchaser (i) that all the representations and warranties
of Seller contained herein are true as of the Closing Date with the same effect
as though made at such time, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true on and as of such earlier date, (ii)
that Seller has in all material respects performed or complied with the
covenants and agreements required of Seller

 

ASSET PURCHASE AGREEMENT – Page 7



--------------------------------------------------------------------------------

 

set forth in this Agreement to be satisfied by the Closing Date and (iii) that
all of the conditions contained in Article 6 have been satisfied except those,
if any, waived in writing by Seller;

 

(g) a certificate of the Secretary of Seller certifying to Purchaser (i) the
incumbency of the officers of Seller on the Execution Date and on the Closing
Date and bearing the authentic signatures of all such officers who shall execute
this Agreement and any additional documents contemplated by this Agreement and
(ii) the due adoption and text of the resolutions of the manager and members of
Seller, authorizing (A) the transfer of the Assets and Assumed Obligations by
Seller to Purchaser and (B) the execution, delivery and performance of this
Agreement and all ancillary documents and instruments by Seller, and that such
resolutions have not been amended or rescinded and remain in full force and
effect on the Closing Date;

 

(h) releases of liens and mortgages and UCC termination statements for any and
all liens, mortgages, security interests, restrictions and financing statements
with respect to the Assets (other than those exclusively relating to any of the
Contracts and other than the Permitted Encumbrances) by the holders of such
liens or mortgages or the secured parties named in such financing statements or
written understandings to provide the same to Purchaser upon payment of the
amounts secured thereby;

 

(i) to the extent the provisions thereof are permitted by and consistent with
applicable law, a limited Power of Attorney for use of Pharmacy License, DEA and
Other Registration Numbers, and DEA Order Forms, in the form of Exhibit E
attached hereto (the “Power of Attorney”);

 

(j) all consents to the assignment of the Material Contracts from the third
parties listed in Schedule 1.8(j) required to assign such Material Contracts to
Purchaser (the “Contract Consents”), subject to Section 9.3 hereof;

 

(k) all governmental approvals and authorizations that are required for the
consummation of the transactions contemplated by this Agreement (the
“Governmental Approvals”);

 

(l) the Stock Purchase Agreement by and between Purchaser and the shareholders
of PsychManagement Group, Inc., a West Virginia corporation, (the “PMG Stock
Purchase Agreement”) and all items and documents required to be delivered
therewith; and

 

(m) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.9 Items to be Delivered by Purchaser at Closing. At or before the Closing,
Purchaser shall execute and deliver or cause to be delivered to Seller the
following, duly executed by Purchaser where appropriate:

 

(a) payment of the Closing Purchase Price Payment (plus or minus the Net Assets
Payment) on the Closing Date by wire transfer of immediately available funds to
Seller to the account specified by Seller which account Seller shall specify to
Purchaser not less than three (3) business days prior to the Closing Date in
writing;

 

ASSET PURCHASE AGREEMENT – Page 8



--------------------------------------------------------------------------------

(b) payment of the Escrow Deposit on the Closing Date by wire transfer of
immediately-available funds to the Escrow Agent;

 

(c) a certificate of Purchaser, executed by the President or any Vice President
of Purchaser, certifying to Seller (i) that all the representations and
warranties of Purchaser contained herein are true as of the Closing Date with
the same effect as though made at such time, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true on and as of such earlier
date, (ii) that Purchaser has in all material respects performed or complied
with the covenants and agreements required of Purchaser set forth in this
Agreement required to be satisfied by the Closing Date and (iii) that all of the
conditions contained in Article 7 have been satisfied except those, if any,
waived in writing by Purchaser;

 

(d) a certificate of the corporate Secretary of Purchaser certifying to Seller
(i) the incumbency of the officers of Purchaser on the Execution Date and on the
Closing Date and bearing the authentic signatures of all such officers who shall
execute this Agreement and any additional documents contemplated by this
Agreement and (ii) the due adoption and text of the resolutions of the directors
of Purchaser authorizing (A) the purchase of the Assets and the assumption of
the Assumed Obligations by Purchaser and (B) the execution, delivery and
performance of this Agreement and all ancillary documents and instruments by
Purchaser, and that such resolutions have not been amended or rescinded and
remain in full force and effect on the Closing Date;

 

(e) original certificate of good standing, or comparable status, of Purchaser,
issued by the West Virginia Secretary of State dated no earlier than a date
which is fourteen (14) calendar days prior to the Closing Date;

 

(f) the Bill of Sale;

 

(g) the Real Estate Lease Assignments;

 

(h) the Escrow Agreement;

 

(i) the Power of Attorney;

 

(j) the PMG Stock Purchase Agreement and all items and documents required to be
delivered therewith;

 

(k) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof; and

 

(l) the Guaranty and Suretyship Agreement of Horizon Health Corporation (the
“Parent Guaranty”), attached to this Agreement as Exhibit F.

 

1.10 Prorations and Utilities. To the extent not included in the calculation of
Net Assets or otherwise prorated pursuant to this Agreement, Purchaser and
Seller shall prorate (as of the Effective Time), to the extent applicable to the
Assets, real estate and personal property lease

 

ASSET PURCHASE AGREEMENT – Page 9



--------------------------------------------------------------------------------

payments, real estate and personal property taxes, assessments and other similar
charges against real estate, and utility charges. If accurate allocations as to
such matters cannot be made at Closing because current bills are not obtainable,
the Parties shall allocate such income or expense at Closing on the best
available information, subject to adjustment upon receipt of the final bill or
other evidence of the applicable item of income or expense.

 

1.11 Net Assets Settlement.

 

(a) As used herein, the term “Net Assets,” as determined in accordance with
generally accepted accounting principles, including the methods and practices as
historically applied by Seller prior to the Closing and as are reflected in the
audited balance sheet of the Seller as of December 31, 2004 (“Hospital
Historical GAAP”), shall mean the Inventory and Prepaids, less the amount of
accrued paid time off, and 16% of the amount of ESL attributable to the Hired
Employees being assumed by the Purchaser pursuant to Section 1.4(c) hereof plus
the amount of any capital expenditure relating to the Hospital (other than
normal and customary maintenance and replacement items) which was (i) approved
in advance by Purchaser in writing and (ii) paid by the Seller or the Hospital
after the Execution Date and prior to the Closing. Prepaids from and after the
Closing Date shall only be included in Net Assets to the extent that Purchaser
receives the economic benefit of such prepaid expense. In the event an
accounting principle, including the methods and practices as historically
applied by Seller is not in accordance with GAAP, it shall not constitute a
Hospital Historical GAAP Principle for any purpose under this Agreement and
shall not be followed in the determination of Net Assets or the EBITDA of the
Hospital under Section 1.13 hereof.

 

(b) At least ten (10) business days prior to Closing, Seller shall in good faith
deliver to Purchaser a reasonable estimate of Net Assets as of the end of the
most recently ended calendar month prior to the Closing Date for which financial
statements are available (“Estimated Net Assets”) and containing reasonable
detail and supporting documents showing the derivation of such estimate. The
“Net Assets Payment” shall equal the difference between the Estimated Net Assets
and $199,000. If Estimated Net Assets exceeds $199,000, the Net Assets Payment
shall be added to the Closing Purchase Price Payment. If Estimated Net Assets is
less than $199,000, the Closing Purchase Price Payment shall be reduced by the
amount of the Net Assets Payment. Within ninety (90) days after the Closing,
Purchaser shall deliver to Seller its determination of the Net Assets as of the
Effective Time. Each Party shall have full access to the financial books and
records pertaining to the Hospital to confirm or audit Net Assets computations.
Should Seller disagree with Purchaser’s determination of Net Assets, Seller
shall notify Purchaser in writing within fifteen (15) days after Purchaser’s
delivery of its determination of Net Assets and state the basis for its
disagreement. If Seller and Purchaser fail to agree within thirty (30) days
after Seller’s delivery of notice of disagreement on the amount of Net Assets,
such disagreement shall be resolved in accordance with the procedures set forth
in Section 1.11(c), which shall be the sole and exclusive remedy for resolving
disputes relative to the determination of Net Assets. The Purchase Price shall
be increased or decreased based on the difference between the actual Net Assets
as of the Effective Time and the Estimated Net Assets calculated at the Closing
and, within five (5) business days after determination thereof, any excess of
actual Net Assets over Estimated Net Assets shall be paid in cash to Seller, and
any deficiency in actual Net Assets versus Estimated Net Assets shall be paid in
cash to Purchaser pursuant to the Post-Closing Escrow Agreement, in either case
without interest on such amount.

 

ASSET PURCHASE AGREEMENT – Page 10



--------------------------------------------------------------------------------

(c) Dispute of Adjustments. In the event that Seller and Purchaser are not able
to agree on the actual Net Assets within thirty (30) days after Seller’s
delivery of notice of disagreement in accordance with Section 1.11(b) hereof,
Seller and Purchaser shall each have the right to require that such disputed
determination be submitted to Arnett & Foster, PLLC, or if Arnett & Foster, PLLC
is not available for any reason or does not maintain its independent status,
such other independent certified public accounting firm as Seller and Purchaser
may then promptly mutually agree upon in writing (the “Accounting Firm”) for
computation or verification in accordance with the provisions of this Agreement.
The Accounting Firm shall review the matters in dispute and, acting as
arbitrators, shall promptly decide the proper amounts of such disputed entries
(which decision shall also include a final calculation of Net Assets). The
submission of the disputed matter to the Accounting Firm shall be the exclusive
remedy for resolving disputes relative to the determination of Net Assets. The
Accounting Firm’s determination shall be binding upon Seller and Purchaser. The
Accounting Firm’s fees and expenses shall be borne equally by Seller and
Purchaser.

 

1.12 Escrow Deposit. At Closing, Purchaser shall deposit Five Hundred Thousand
and No/100 Dollars ($500,000.00) with the Escrow Agent, by wire transfer of
immediately-available funds to the account of the Escrow Agent (the “Escrow
Deposit,” and, together with all earnings thereon, the “Escrow Funds”). The
Escrow Funds shall be held, invested and disbursed by the Escrow Agent as
specified in and pursuant to the terms and conditions of the Escrow Agreement in
the form of Exhibit D attached hereto.

 

1.13 Variable Payments.

 

(a) On or before ninety (90) days after the end of the twelve month period
described below (the “First Variable Payment Date”), Purchaser shall make an
additional payment to Seller (“Variable Payment A”) in an amount equal to
$1,201,222.00 subject, however, to the following adjustments:

 

(i) In the event that the EBITDA of the Hospital for the 12-month period
commencing as of the first day of the month after the month in which the Closing
occurs is less than $1,445,000.00 (the “Year 1 EBITDA Target”) then Variable
Payment A shall be decreased by six times (6x) the amount that the actual EBITDA
of the Hospital for such 12-month period is less than the Year 1 EBITDA Target;
or

 

(ii) In the event that the EBITDA of the Hospital for such 12-month period is
more than the Year 1 EBITDA Target, then, subject to the provisions of
subsection 1.13(e) below, Variable Payment A shall be increased by six times
(6x) the amount that the actual EBITDA of the Hospital for such 12-month period
is in excess of the Year 1 EBITDA Target.

 

Within fifteen (15) days after the initial settlement with the Government
Programs of the cost reports relating to the 12-month period commencing as of
the first day of the month after the month in which the Closing occurs, any
increase in Variable Payment A as a result of the affect such cost reports have
on EBITDA for such 12-month period will be paid by the Purchaser to the

 

ASSET PURCHASE AGREEMENT – Page 11



--------------------------------------------------------------------------------

Seller and any decrease in Variable Payment A as a result of the affect such
cost reports have on EBITDA for such 12-month period will be paid by the Seller
to the Purchaser. Upon final settlement or audit of such cost reports, any
changes from the initial settlement shall be paid between the Parties in the
same manner.

 

(b) On or before ninety (90) days after the end of the twelve month period
described below (the “Second Variable Payment Date”), Purchaser shall make an
additional payment to Seller (“Variable Payment B”) in an amount equal to
$664,700.00 subject, however, to the following adjustments:

 

(i) In the event that the EBITDA of the Hospital for the second 12-month period
commencing after the first twelve month period referenced in Section 1.13(a)
above is less than $1,858,500.00 (the “Year 2 EBITDA Target”) then Variable
Payment B shall be decreased by six times (6x) the amount that the actual EBITDA
of the Hospital for such 12-month period is less than the Year 2 EBITDA Target;
or

 

(ii) In the event that the EBITDA of the Hospital for such 12-month period is
more than the Year 2 EBITDA Target, then, subject to the provisions of
subsection 1.13(e) below, Variable Payment B shall be increased by six times
(6x) the amount that the actual EBITDA of the Hospital for such 12-month period
is in excess of the Year 2 EBITDA Target.

 

Within fifteen (15) days after the initial settlement with the Government
Programs of the cost reports relating to the second 12-month period commencing
after the first twelve month period referenced in Section 1.2(a) above, any
increase in Variable Payment B as a result of the affect such cost reports have
on EBITDA for such 12-month period will be paid by the Purchaser to the Seller
and any decrease in Variable Payment B as a result of the affect such cost
reports have on EBITDA for such 12-month period will be paid by the Seller to
the Purchaser. Upon final settlement or audit of such cost reports, any changes
from the initial settlement shall be paid between the Parties in the same
manner.

 

(c) For the purposes of this Section 1.13, the term “EBITDA of the Hospital”
shall mean the net income of Purchaser plus the amount of interest, income
taxes, depreciation and amortization for the applicable period, all as
determined by Purchaser in accordance with Hospital Historical GAAP. As
specified in Section 9.8, Purchaser shall maintain its separate corporate
existence until the end of the second twelve-month period described in Section
1.13(b) above. The principles and methodologies for determining the EBITDA of
the Hospital and other terms and conditions relating to the payment of Variable
Payment A and Variable Payment B hereunder shall be as specified in Schedule
1.13.

 

(d) Purchaser shall deliver to Seller its determination of the applicable EBITDA
of the Hospital with each Variable Payment. Seller may dispute such
determination and have such determination finally resolved in the same manner
and within the same time periods as are applicable to the determination of the
actual Net Assets of Seller as of the Effective Time under Section 1.11.

 

ASSET PURCHASE AGREEMENT – Page 12



--------------------------------------------------------------------------------

(e) Notwithstanding any provision of this Agreement to the contrary, the total
amount of the Variable Payment A and the Variable Payment B shall be capped and
not exceed Four Million Five Hundred Thirty-Five Thousand Dollars ($4,535,000)
in the aggregate.

 

1.14 Risk of Loss.

 

(a) The risk of loss or damage to any of the Personal Property, Owned Real
Property, the Hospital and all other assets and property of Seller, the transfer
of which is contemplated by this Agreement, shall remain with Seller until the
Effective Time and Seller shall maintain in effect without material change all
of its insurance policies covering the Personal Property, Owned Real Property,
the Hospital and all other assets and property of Seller through the Effective
Time. With respect to the Owned Real Property and Leased Real Property
(collectively, the “Real Property”), if prior to the Closing, all or any part of
the Real Property is destroyed or damaged by fire or the elements or by any
other cause where such damage or destruction is in the aggregate (the “Aggregate
Damage”) less than ten percent (10%) of the Purchase Price and Seller has duly
maintained the insurance policies described above, the parties’ duties and
obligations under this Agreement shall not be affected and the Closing shall
proceed as scheduled; provided, however, that Seller shall assign, transfer and
set over to Purchaser all of Seller’s right, title and interest in and to any
insurance proceeds on account of such damage or destruction up to the cost of
repairs or rebuilding and, if such insurance policy proceeds are insufficient to
repair, restore and/or replace the Real Property, the difference between the
cost to repair, restore and/or replace and the amount of such proceeds shall be
deducted from the Purchase Price. If prior to the Closing, all or any part of
the Real Property is destroyed or damaged by fire or the elements or by any
other cause where the Aggregate Damage exceeds ten percent (10%) of the Purchase
Price, Purchaser may elect to (i) purchase such Owned Real Property or take
assignment of such Leased Real Property, and the Closing shall proceed as
scheduled (provided, however, that at the Closing Seller shall assign, transfer
and set over to Purchaser all of Seller’s right, title and interest in and to
any insurance proceeds on account of such damage or destruction loss plus the
amount of any deductibles under such insurance policies), (ii) not purchase such
Owned Real Property or not take assignment of such Leased Real Property, and, in
such event, an appropriate adjustment to the Purchase Price shall be made by
Purchaser and Seller, provided, however, that Seller shall not be required to
accept any adjustment to the Purchase Price and, in the event the Seller and
Purchaser are unable to agree on the amount of the adjustment to the Purchase
Price, the Seller or Purchaser may terminate this Agreement; or (iii) elect to
terminate this Agreement by written notice to Seller. If Purchaser and Seller
are unable to agree upon the amount of the Aggregate Damage by the originally
scheduled Closing Date (the “Original Closing Date”), the amount of the
Aggregate Damage shall be determined by a consulting firm mutually selected by
Seller and Purchaser (the “Independent Consultant”) pursuant to Section 1.14(d)
hereof.

 

(b) With respect to any Assets other than Real Property which are destroyed or
damaged by fire or the elements or by any other cause prior to the Closing,
Seller shall assign, transfer and set over to Purchaser all of Seller’s right,
title and interest to any insurance proceeds on account of such damage or
destruction up to the cost of repairs or replacement of such Assets and shall
reimburse Purchaser for any deductible Purchaser is required to pay in
connection with the receipt of such insurance proceeds.

 

ASSET PURCHASE AGREEMENT – Page 13



--------------------------------------------------------------------------------

(c) If prior to the Closing, all or any part of a parcel of the Real Property is
made subject to an eminent domain or condemnation proceeding which would in
Purchaser’s judgment materially adversely impair access to the Real Property or
be materially adverse to the operations of the Hospital, Purchaser may elect to
(i) purchase such affected Owned Real Property or take assignment of such Leased
Real Property, and the Closing shall proceed as scheduled (provided, however, at
the Closing Seller shall assign, transfer and set over to Purchaser all of
Seller’s right, title and interest in and to any award in such eminent domain or
condemnation proceeding), (ii) not purchase the affected Owned Real Property or
not take assignment of such Leased Real Property, and, in such event, an
appropriate adjustment to the Purchase Price shall be made by Purchaser and
Seller, provided, however, that Seller shall not be required to accept any
adjustment to the Purchase Price and, in the event the Seller and Purchaser are
unable to agree on the amount of the adjustment to the Purchase Price, the
Seller or Purchaser may terminate this Agreement, or (iii) terminate this
Agreement by written notice to Seller.

 

(d) If pursuant to Section 1.14(a) hereof, the amount of the Aggregate Damage
(and any applicable Purchase Price adjustment) is to be determined by the
Independent Consultant, within five (5) calendar days after the Original Closing
Date (the “Submittal Date”), each Party shall submit to the other Party and to
the Independent Consultant its proposed Aggregate Damage (and any applicable
Purchase Price adjustment) as a result of the event(s) contemplated by Section
1.14(a), along with a detailed description of the basis for such amount and any
applicable adjustment. Within ten (10) calendar days after the Submittal Date,
the Independent Consultant, acting as an expert and not as an arbitrator, shall
determine the Aggregate Damage (and any applicable Purchase Price adjustment),
taking into account any submissions by Seller or Purchaser made by the Submittal
Date. The decision of the Independent Consultant shall be conclusive and binding
as between Purchaser and Seller, and the costs of such review shall be borne
equally by Seller and Purchaser. Upon any such determination of the adjustment
to the Purchase Price in accordance with this Section 1.14(d), the Parties
shall, subject to the terms and conditions of this Agreement, consummate the
transactions contemplated by this Agreement at a mutually agreeable time and
place, in accordance with the provisions of this Agreement, which shall be no
later than the twenty-fifth (25th) calendar day following the Original Closing
Date unless the Parties mutually agree upon a later date.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as otherwise indicated on the applicable Disclosure Schedules expressly
related to the particular representation or warranty stated below in this
Article 2, Seller hereby represents and warrants to Purchaser as to the
following matters as of the Execution Date. Except as otherwise provided herein,
Seller shall be deemed to remake all of the following representations and
warranties as of the Closing Date and the Effective Time:

 

2.1 Authority. Seller has full limited liability company power and authority to
enter into this Agreement and all documents required to be delivered hereunder
and full limited liability company power and authority to carry out and perform
the transactions contemplated herein.

 

ASSET PURCHASE AGREEMENT – Page 14



--------------------------------------------------------------------------------

2.2 Authorization/Execution. All limited liability company and other actions
required to be taken by Seller to authorize the execution, delivery and
performance of this Agreement, all documents executed by Seller which are
necessary to give effect to this Agreement and all transactions contemplated
hereby, have been duly and properly taken or obtained by Seller. No other
corporate or other action on the part of Seller is necessary to authorize the
execution, delivery and performance of this Agreement, all documents necessary
to give effect to this Agreement and all transactions contemplated herein. This
Agreement and all documents delivered hereunder have been duly and validly
executed and delivered by Seller and, assuming due and valid execution by, and
enforceability against, Purchaser, this Agreement and all documents delivered
hereunder constitute valid and binding obligations of Seller enforceable in
accordance with their respective terms subject to (a) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and (b) limitations on the
enforcement of equitable remedies.

 

2.3 Organization and Good Standing; No Subsidiaries; No Conflicts.

 

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of West Virginia. Seller has full
power and authority to own, operate and lease its properties and to carry on its
business as now conducted.

 

(b) Seller has no subsidiaries, whether direct or indirect. Seller has no equity
interest or investment in, and does not have any other right or obligation to
purchase any equity interest or other investment in, and is not a partner of or
joint venturer with, any other person or entity.

 

(c) Except as provided in Schedule 2.3(c), the execution and delivery of this
Agreement and the performance of the transactions contemplated by this Agreement
and all other instruments, agreements, and certificates referenced herein to
which Seller is or will be a party do not (i) violate any decree or judgment of
any court or governmental authority which is applicable to or binding upon
Seller; (ii) violate any law, rule or regulation applicable to Seller; (iii)
violate or conflict with, or result in a breach of, or constitute a default (or
an event which, with or without notice or lapse of time or both, would
constitute a default) under, or permit cancellation of, or result in the
creation of any encumbrance upon any of the Assets under, any Material Contract,
lease, sales order, purchase order, indenture, mortgage, note, bond, or, license
to which Seller is a party, or by which Seller is bound; (iv) permit the
acceleration of the maturity of any indebtedness of Seller; or (v) violate or
conflict with any provision of the Articles of Organization or Operating
Agreement of Seller.

 

2.4 Financial Statements; Changes.

 

(a) Seller has delivered to Purchaser the audited balance sheets for Seller at
December 31, 2004, 2003 and 2002 and the related statements of operations for
the periods then ended. All such financial statements have been prepared in
conformity with Hospital Historical GAAP applied on a consistent basis
throughout such periods. Such statements of operations present fairly in all
material respects the results of operations of Seller for the respective periods
covered, and the balance sheets present fairly in all material respects the
financial condition of

 

ASSET PURCHASE AGREEMENT – Page 15



--------------------------------------------------------------------------------

Seller as of their respective dates. Since December 31, 2004, there has been no
change in any of the significant accounting policies, practices or procedures of
Seller.

 

(b) Seller has delivered to Purchaser an unaudited balance sheet for Seller at
April 30, 2005 (the “Interim Balance Sheet Date”) and the related statement of
operations for the four month period then ended. Such interim financial
statements have been prepared in conformity with Hospital Historical GAAP. The
interim statement of operations presents fairly in all material respects the
results of the operations of Seller for the period covered, and the interim
balance sheet presents fairly in all material respects the financial condition
of Seller at the Interim Balance Sheet Date. Such interim financial statements
reflect all adjustments necessary for a fair presentation of the financial
information contained therein other than normal year-end adjustments which are
not material in amount in the aggregate. At the Interim Balance Sheet Date,
Seller had no material liability (actual, contingent or accrued) that, in
accordance with Hospital Historical GAAP applied on a consistent basis, should
have been shown or reflected on the interim balance sheet but was not.

 

(c) Except as set forth in Schedule 2.4(c), since the Interim Balance Sheet
Date, whether or not in the ordinary course of business, there has not been,
occurred or arisen:

 

(i) any change in or event affecting Seller or the business of the Hospital,
that has had or would reasonably be expected to have a Material Adverse Effect;
or

 

(ii) any strike or other labor dispute; or

 

(iii) any casualty, loss, damage or destruction (whether or not covered by
insurance) of any property of Seller that is material or that has involved or
may involve a material loss to Seller in excess of applicable insurance
coverage.

 

2.5 Tax and Other Returns and Reports. Except as set forth in Schedule 2.5:

 

(a) For purposes of this Agreement, “Tax” or “Taxes” shall be defined as set
forth below in Section 2.5(c) and shall include (i) any obligations under any
agreements or arrangements with any other Person with respect to such amounts
and including any liability for Taxes of any predecessor or previously owned
entity and (ii) any liability for any Taxes as a result of being a member of an
affiliated, consolidated, combined or unitary group. For purposes of this
Section 2.5 and Schedule 2.5, with respect to matters pertaining to this Section
2.5, the terms “Seller,” “Subsidiary” or “Subsidiaries” shall include all
entities currently or previously owned, directly or indirectly, by Seller.

 

(b) Tax Returns and Audits.

 

(i) Seller has timely filed (taking into account valid extensions of the time
for filing) all Tax returns required to have been filed and all such Tax returns
were true, correct and complete in all material respects. All Taxes owed by
Seller (whether or not shown on any Tax return) that have become due and payable
have been paid. Seller is not currently the beneficiary of any extension of time
within which to file any Tax return. No claim has ever been made by an authority
in a jurisdiction where Seller does not file Tax returns that it is or may be
subject to taxation by that jurisdiction.

 

ASSET PURCHASE AGREEMENT – Page 16



--------------------------------------------------------------------------------

(ii) Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, member, or other third party.

 

(iii) Seller has made available (or will make available through the date of
Closing) to Purchaser (i) correct and complete copies of all Tax returns of
Seller relating to the Assets and (ii) any examination reports, statements of
deficiencies and assessments by any governmental authority against or agreed to
by Seller since December 31, 2001. Seller does not expect any authority to
assess additional Taxes for any period for which Tax returns have been filed.
There is no dispute or claim concerning any Tax liability of Seller claimed,
threatened or otherwise raised by any authority. Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

 

(iv) There are no liens or security interests on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

(v) No property owned by Seller is “tax-exempt use property” within the meaning
of Section 168(h) of the Code. Seller is not a party to any lease made pursuant
to former Section 168(f)(8) of the Internal Revenue Code of 1954.

 

(vi) Seller is not under any obligation to make a payment that will not be
deductible under Section 280G of the Internal Revenue Code of 1986 (the “Code”).
Seller has disclosed on its Tax returns all positions taken therein that could
give rise to a substantial understatement (i) of federal income tax under Code
Section 6662 or (ii) of any Tax under a similar provision of state, local or
foreign Tax law. Seller has not engaged in any transaction which would be
treated as a “reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4 or otherwise been involved in a transaction which would require
it to disclose a “reportable transaction.” Seller has not been a member of an
affiliated group filing a consolidated federal income Tax return and does not
have any liability for the Taxes of any Person (other than Seller) under
Treasury Regulations Section 1.1502-6, or any similar provision of state, local
or foreign law, as a transferee or successor, by contract, or otherwise. Seller
has not been a party to any Tax allocation or sharing agreement. Neither Seller
nor its subsidiaries is currently or has been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(vii) Seller is and has been in full compliance with all terms and conditions of
any Tax exemptions, Tax holidays or other Tax reduction agreements. The
consummation of the transactions contemplated herein will not have any material
adverse effect on the continued validity and effectiveness of any such Tax
exemption, Tax holiday or other Tax reduction agreement or order.

 

(viii) Neither the Seller nor any of its Subsidiaries has constituted either a
“distribution corporation” or a “controlled corporation” in a distribution of
stock qualifying for tax-free treatment under Code Section 355 (a) in the two
year prior to the date of this Agreement or (b) in a distribution which could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Code Section 355(c)).

 

ASSET PURCHASE AGREEMENT – Page 17



--------------------------------------------------------------------------------

(ix) Seller has not, with respect to any open taxable period, applied for and
been granted permission to adopt a change in its method of accounting requiring
adjustments under Section 481 of the Code or comparable state or foreign law.

 

(x) None of Seller nor its Subsidiaries is a partner in any entity classified as
a partnership for federal income Tax purposes.

 

(xi) Neither Seller nor any of its Subsidiaries has made an election under
Treasury Regulations Section 301.7701-3 with respect to any entity.

 

(xii) None of Seller nor its Subsidiaries will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending prior to, on, or after the Closing
Date as a result of any deferred intercompany gain or any excess loss account
described in Treasury Regulations under Code Section 1502 (or any corresponding
or similar provision of federal state, local or foreign income Tax law).

 

(c) “Tax” and “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

 

2.6 Material Contracts. Schedule 2.6 lists each Material Contract to which
Seller is a party or to which any of its properties are subject or by which any
thereof is bound, other than the Excluded Contracts listed in Schedule 1.3(c).
Unless otherwise so noted in Schedule 2.6, each such Material Contract was
entered into in the ordinary course of business. As used herein, “Material
Contract” means any contract that (a) after the Interim Balance Sheet Date
obligates Seller to pay an amount of twenty-five thousand dollars ($25,000) or
more in any one twelve month period on an annual basis or obligates Seller to
pay an aggregate amount of Fifty Thousand Dollars ($50,000) or more, (b) has an
unexpired term as of the Interim Balance Sheet Date in excess of twelve (12)
months that is not terminable upon ninety (90) days or less notice by Seller at
any time during the term, without penalty, (c) contains a covenant not to
compete or otherwise significantly restricts business activities, (d) limits the
ability of Seller to conduct its business, including as to manner or place, (e)
grants a power of attorney, agency or similar authority to another person or
entity, (f) contains a right of first refusal, (g) constitutes a collective
bargaining agreement including any collective bargaining agreement with
physicians or any other referral source, (h) constitutes an employment or
severance agreement with any director, officer or employee of Seller, (i)
represents a contract upon which the business of the Hospital is substantially
dependent or a contract which is otherwise material to the business of the
Hospital, (j) represents a contract with a physician, or to the Knowledge of
Seller, an immediate family member of a physician (as that term is defined in 42
C.F.R. § 411.351) or any other referral source, including any contract with a
pharmacy or any other supplier of medical products to patients of the Hospital,
(k) to the Knowledge of Seller, represents a contract with an entity in which a
referring physician (as that term is defined in 42 U.S.C. § 1395m(h)(7)) or a

 

ASSET PURCHASE AGREEMENT – Page 18



--------------------------------------------------------------------------------

referring physician’s immediate family member has an ownership or investment
interest, (l) represents a third party payor, managed care or preferred provider
organization contract, or (m) was not made in the ordinary course of business.
True, correct and complete copies of the Material Contracts and the Excluded
Contracts, including all amendments and supplements, have been made available to
Purchaser. Each Material Contract is valid and subsisting; except as set forth
in Schedule 2.6, Seller has duly performed in all material respects all its
obligations thereunder to the extent that such obligations to perform have
accrued; and, except as set forth in Schedule 2.6, no breach or default, alleged
breach or default, or event which would (with the passage of time, notice or
both) constitute a material breach or default thereunder by Seller (or, to the
Knowledge of Seller, any other party or obligor with respect thereto), has
occurred or as a result of the execution of this Agreement or its performance
will occur.

 

2.7 Real and Personal Property; Title to Property; Leases.

 

(a) Seller has good and valid title, free of encumbrances in and to the Owned
Real Property, the Personal Property and the other Assets, except for (i) any
lien for taxes not yet due and payable, (ii) any lease obligations included in
the Assumed Obligations, (iii) easements, rights of way, and other restrictions
of record, (iv) statutory liens of landlords, liens of carriers, warehousemen,
mechanical and materialmen and other liens imposed by law in the ordinary course
of business, (v) any liens on any furniture, equipment, fixtures or Inventory
pursuant to any capital lease or any other lease being assumed by Purchaser as
an Assumed Obligation, (vi) any encumbrances or defects that do not materially
interfere with the operations of the Hospital in any manner consistent with the
current use by Seller, and (vii) those liens and encumbrances relating to
Seller’s outstanding debt owed to The Huntington National Bank listed in
Schedule 2.7(a), which shall be discharged at or prior to the Closing
(collectively, the “Permitted Encumbrances”). Except as shown in Schedule
2.7(a), all material tangible properties of Seller are, to the Knowledge of
Seller, in a reasonably good state of maintenance and repair (except for
ordinary wear and tear) and in operating condition.

 

(b) The Owned Real Property listed in Schedule 1.2(a) consists of all Real
Property owned by Seller and used in the conduct of the business of the
Hospital.

 

(c) The Leased Real Property listed in Schedule 1.2(b) consists of all Real
Property leased by Seller and used in the conduct of the business of the
Hospital.

 

(d) Seller has heretofore made available to Purchaser a true, correct and
complete copy of all of the Leases. Except as shown in Schedule 2.7(d), no
consents are required of third parties to the assignment of the Leases.

 

(e) At Closing, Seller will convey to Purchaser good and valid title to the
Owned Real Property and all other Assets and a valid leasehold interest in the
Leased Real Property, subject to no mortgage, lien, pledge, security interest,
conditional sales agreement, right of first refusal, option or encumbrance,
except for Permitted Encumbrances and the rights of any lessor or licensor of
leased or licensed personal property.

 

(f) The Leases constitute the entire agreement to which Seller is a party with
respect to the properties which are demised pursuant thereto.

 

ASSET PURCHASE AGREEMENT – Page 19



--------------------------------------------------------------------------------

(g) Seller has accepted possession of the Leased Real Property pursuant to each
Real Property Lease in which it is the lessee and is in actual possession
thereof and has not sublet, assigned or hypothecated its leasehold interest.

 

(h) As of the date hereof, all conditions precedent to the enforceability of
each Lease have been satisfied and, to the Knowledge of Seller, there exists no
breach or default, nor state of facts which, with the passage of time, notice,
or both, would result in a breach or default on the part of Seller or, to the
knowledge of Seller, the other party thereunder.

 

(i) Seller has no Knowledge of, and, during the past three (3) years, Seller has
not received any written notice of, non-compliance with law, zoning ordinance or
other restriction with respect to any Real Property.

 

(j) There is no pending or, to the Knowledge of Seller, threatened action that
would materially interfere with the ownership, use or quiet enjoyment of any
Real Property by Seller.

 

(k) Seller has no Knowledge of, and, during the past three (3) years, Seller has
not received any notice of, any proposed special assessments, threatened
condemnation or any proposed material changes in property tax or land use laws
affecting the Real Property.

 

(l) The Assets constitute all of the property necessary for Purchaser to operate
the Hospital after the Effective Time in substantially the same manner as Seller
operates the Hospital as of the date hereof.

 

2.8 Intangible Property. Schedule 2.8 lists any and all marks and other material
items of intangible property in which Seller has an interest and the nature of
such interest (“Intangible Property”). Except as shown in Schedule 2.8, the
Intangible Property includes all permits or other rights with respect to any of
the foregoing. Seller has rights to use or ownership of all Intangible Property
required for use in connection with the business of the Hospital. Except as
disclosed in Schedule 2.8, Seller does not use any Intangible Property by
consent of any other person and is not required to and does not make any
payments to others with respect thereto. Except as shown in Schedule 2.8 and
except for Permitted Encumbrances, the Intangible Property of Seller is fully
assignable free and clear of any encumbrances. Seller has in all material
respects performed all obligations required to be performed by, and Seller is
not in default in any material respect under, any contract relating to any of
the foregoing. Seller has not received any notice to the effect (or otherwise
has Knowledge) that such intangible property or any use thereof by Seller
conflicts with or infringes (or allegedly conflicts with or infringes upon) the
rights of any Person.

 

2.9 Legal Proceedings. Except as set forth in Schedule 2.9, there is no order or
action pending, or, to the Knowledge of Seller threatened, against or affecting
Seller, or any of its respective properties or assets that involves a claim of
aggregate liability in excess of $25,000.00 against Seller. Schedule 2.9 lists
each order and each action that involves a claim of aggregate liability in
excess of $25,000.00 against, or that enjoins or seeks to enjoin or excludes or
seeks to exclude the conduct of any activity by, Seller.

 

ASSET PURCHASE AGREEMENT – Page 20



--------------------------------------------------------------------------------

2.10 Accounting Records; Internal Controls; Absence of Certain Payments.

 

(a) Accounting Records. Seller has records that accurately and validly reflect
its respective transactions, and accounting controls sufficient to insure that
such transactions are (i) executed in accordance with management’s general or
specific authorization and (ii) recorded in conformity with Hospital Historical
GAAP so as to maintain accountability for assets.

 

(b) Data Processing; Access. Such records, to the extent they contain important
information that is not easily and readily available elsewhere, have been
duplicated, and such duplicates are stored safely and securely pursuant to
procedures and techniques utilized by companies of comparable size in similar
lines of business.

 

2.11 Insurance. Schedule 2.11 lists all insurance policies and bonds that are
maintained by Seller and are material to the business of the Hospital and
indicates the type of insurance, policy number, term, identity of insurer,
premiums and coverage amounts for the previous five (5) years and basic
coverages (including applicable deductibles) for each such insurance policy and
bond. Seller is not in default under any insurance policy or bond. Seller has
timely filed claims with its respective insurers with respect to all matters and
occurrences for which it believes it has coverage. Schedule 2.11 lists all
claims in excess of $20,000 which have been made by Seller in the last two (2)
years under any insurance policy or bond. Except as set forth in Schedule 2.11,
all insurance policies and bonds are in full force and effect. Except as shown
in Schedule 2.11, Seller has not received notice from any insurer or agent of
any intent to cancel or not to renew any of such insurance policies and bonds.
There are no outstanding requirements or recommendations by any insurance
company that issued a policy with respect to any of the properties and assets of
Seller or by any Board of Fire Underwriters or other body exercising similar
functions or by any governmental entity requiring or recommending any action
which has not been taken.

 

2.12 Employees.

 

(a) Schedule 2.12 sets forth a complete list (as of the date set forth therein)
of names, positions and current annual salaries or wage rates, bonus and other
compensation and/or benefit arrangements, accrued paid time off and ESL and
period of service credited for vesting as of the date thereof of all full-time
and part-time employees of Seller with respect to the operation of the Hospital
or Barboursville School and indicating whether such employee is a part-time,
full-time or PRN employee. The maximum accrual for extended sick leave for
employees of the Seller is 160 hours and no employee currently has an amount of
accrued sick leave in excess of such maximum. Except as shown in Schedule 2.12,
there are no employment agreements or severance agreements with employees of
Seller.

 

(b) There are no labor union or collective bargaining agreements in effect with
respect to the employees of Seller with respect to the operation of the
Hospital. There is no unfair labor practice complaint against Seller pending, or
to the Knowledge of Seller threatened, before the National Labor Relations Board
with respect to the operation of the Hospital. There is no labor strike,
arbitration, dispute, slowdown or stoppage, and no union organizing campaign,
pending, or to the Knowledge of Seller threatened by or involving the employees
of Seller with respect to the operation of the Hospital.

 

ASSET PURCHASE AGREEMENT – Page 21



--------------------------------------------------------------------------------

2.13 Employee Benefits.

 

(a) Schedule 2.13 contains a list of each pension, retirement, savings, deferred
compensation, and profit-sharing plan and each bonus or other incentive plan,
severance plan, health, group insurance or other welfare plan, or other similar
plan and any “employee plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which any
employee, former employee or independent contractor (or beneficiary of any
employee, former employee or independent contractor) of Seller have or may have
any current or future right to benefits (the term “plan” shall include any
written contract, agreement, policy or understanding, each such plan being
hereinafter referred to in this Agreement individually as a “Plan”). Seller has
made available to Purchaser true and complete copies of (i) each Plan and (ii)
the summary plan description, if any, for each Plan. Each Plan intended to be
tax qualified under Sections 401(a) and 501(a) of the Code either has received a
favorable determination letter from the IRS or is a prototype plan as to which
the prototype sponsor has received a favorable GUST opinion or advising letter
as described in IRS Announcement 2001-6 on which Seller is entitled to reliance
on all qualification issues under IRS Announcement 2001-77, and no amendment to
or failure to amend any such Plan and, to Seller’s Knowledge, no other event or
circumstance has occurred that would reasonably be expected to materially and
adversely affect its tax qualified status. To Seller’s Knowledge, there has been
no prohibited transaction within the meaning of Section 4975 of the Code and
Section 406 of Title I of ERISA with respect to any Plan as to which there is no
statutory or administrative exemption.

 

(b) There are no actions pending, or, to Seller’s Knowledge, threatened, with
respect to any Plan or the assets of any Plan, other than claims for benefits in
the ordinary course. Each Plan has been administered in all material respects in
accordance with its terms and with all applicable laws (including ERISA).

 

(c) Neither Seller nor any Commonly Controlled Entity contributes to or has an
obligation to contribute to, nor has Seller or any Commonly Controlled Entity at
any time within six (6) years prior to the Closing contributed to or had an
obligation to contribute to, either (i) a multiemployer plan within the meaning
of Section 3(37) of ERISA, or (ii) any plan subject to Title IV of ERISA. Seller
has performed timely and shall timely perform all obligations of Seller and each
Commonly Controlled Entity, whether arising by operation of law or by contract,
required to be performed under Section 4980B of the Code (or similar state law),
including, but not limited to, such obligations that may arise by virtue of the
transactions contemplated by this Agreement. For the purposes of this Section
2.13, “Commonly Controlled Entity” means any corporation, trade, business, or
entity under common control with Seller within the meaning of Section 414(b),
(c), (m), or (o) of the Code or Section 4001 of ERISA.

 

(d) Each employee, former employee and independent contractor of Seller has been
properly classified as such for all purposes under the Code and ERISA.

 

2.14 Certain Interests. Except as shown in Schedule 2.14, no Affiliate of
Seller, nor any officer or director of any thereof, nor any associate of any
such individual, has any material interest in any property used in or pertaining
to the business of the Hospital; no such Person is indebted or otherwise
obligated to Seller; and Seller is not indebted or otherwise obligated to any

 

ASSET PURCHASE AGREEMENT – Page 22



--------------------------------------------------------------------------------

such Person, except for amounts due under normal arrangements applicable to all
employees generally as to salary, or reimbursement of ordinary business expenses
not unusual in amount or significance. Except as shown in Schedule 2.14, the
consummation of the transactions contemplated by this Agreement will not (either
alone, or upon the occurrence of any act or event, or with the lapse of time, or
both) result in any benefit or payment (severance or other) arising or becoming
due from Seller or the successor or assign of any thereof to any Person.

 

2.15 Intercompany Transactions. Except as shown in Schedule 2.15, Seller has not
engaged in any transaction with any Affiliate of Seller. Except as shown in
Schedule 2.15, Seller has no liabilities or obligations to any Affiliate of
Seller and no Affiliate of Seller has any liabilities or obligations to Seller.

 

2.16 Inventory. All Inventory of Seller is of merchantable quality, reasonable
in balance or currently usable in the ordinary course of business in all
material respects. The value at which any Inventory is carried reflects the
customary Inventory valuation policy of Seller, as applicable, for stating
Inventory, in accordance with Hospital Historical GAAP consistently applied.

 

2.17 Receivables. The accounts receivable reflected on the books and records of
Seller and the Hospital arose from bona fide commercial transactions, and the
financial statements referred to in Section 2.4 include all material refunds,
discounts or setoffs payable or assessable with respect to such accounts
receivable, taken as a whole. Seller adequately records on its financial
statements in accordance with generally accepted accounting principles
consistently applied (“GAAP”) all estimates for future Seller Cost Report
settlements for all years open to settlement. Seller records government program
recoupments on its financial statements as they occur in accordance with GAAP.

 

2.18 Third Party Payors and Suppliers. Schedule 2.18 lists the names of and
describes all Material Contracts with and the respective percentage of the
revenues of the business of the Hospital for the year ended December 31, 2004,
attributable to the ten largest third party payors and any sole-source suppliers
of significant goods or services (other than electricity, gas, telephone or
water) to the business of the Hospital with respect to which alternative sources
of supply are not readily available on comparable terms and conditions.

 

2.19 Worker Adjustment and Retraining Notification (WARN). Seller has complied
with the Worker Adjustment and Retraining Notification Act, 29 U.S.C.A. §2102,
et seq., as amended (the “WARN Act”), insofar as applicable to any acts or
transactions with respect to the operation of the Hospital prior to the Closing.

 

2.20 Environmental Compliance. Except as set forth in Schedule 2.20:

 

(a) Seller is in material compliance with all applicable Environmental Laws. As
used herein, “Environmental Laws” shall mean all applicable federal, state or
local laws relating to pollution or protection of the environment (including,
without limitation, ambient air, surface water, ground water, land or surface or
subsurface strata), including all federal, state or local laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or wastes
into the environment and all federal, state or local laws relating to the
manufacture, processing,

 

ASSET PURCHASE AGREEMENT – Page 23



--------------------------------------------------------------------------------

distribution, use, treatment, storage, disposal, transport or handling of any of
the foregoing, including the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et. seq., and the rules and regulations
promulgated thereunder.

 

(b) Seller has obtained all material permits required under applicable
Environmental Laws for the use, operation or ownership of the Real Property and
the business of the Hospital. The Real Property and the Hospital are in material
compliance with each such applicable material permit. No federal, state or local
governmental entity has notified Seller that any such material permits may or
will be suspended, cancelled, revoked or materially modified, or cannot be
renewed in the ordinary course of business.

 

(c) Seller has not received from any federal, state or local governmental entity
or other person any written order, directive, information request, notice of
violation, notice of alleged violation, notice of noncompliance, notice of
liability or potential liability, regarding compliance with, or liability or
potential liability under, applicable Environmental Laws concerning any of the
Real Property or the business of the Hospital or any off-site disposal of a
hazardous substance (including any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law).

 

(d) No judicial proceeding, action, claim, suit, or governmental or
administrative action is pending or, to the Knowledge of Seller, threatened,
under any applicable Environmental Law pursuant to which Seller is, or to the
Knowledge of Seller could be, reasonably expected to be named as a party with
respect to the Real Property or the business operations of the Hospital.

 

(e) Seller has not entered into any agreement with any federal, state or local
governmental entity or any other person pursuant to which Seller assumed
responsibility for the investigation or remediation of any condition resulting
from the release, treatment, storage or disposal of hazardous substances.

 

(f) Seller has disclosed and made available to Purchaser all relevant
information, including all studies, site assessments, compliance audits and
similar environmental reports, analyses, and test results that are in Seller’s
possession, custody or control, relating to any past and present (i)
environmental conditions concerning the business of the Hospital or on, under or
about the Real Property, (ii) use or operation of the Real Property used in or
held for use in connection with the business of the Hospital, and (iii)
activities relating to hazardous substances on, or any off-site disposal of a
hazardous substance from, the Real Property or used in connection with the
business of the Hospital. Seller has disclosed and made available to Purchaser
any and all documents that are in Seller’s possession, custody or control
relating to projected environmental expenditures for the business of the
Hospital and the Real Property, including capital and operating budgets and
reports prepared by independent auditors or accountants and prepared by
personnel, and including reports, studies or documents relating to the costs
(including, anticipated capital costs and annual expenses) of compliance with
Environmental Laws.

 

ASSET PURCHASE AGREEMENT – Page 24



--------------------------------------------------------------------------------

(g) Seller has no Knowledge of any soil or groundwater contamination on, under,
or about any Real Property except as disclosed in the environmental reports
described in Section 2.20(f) above.

 

(h) Seller does not hold and is not required to hold a permit for the
generation, treatment, storage, or disposal of hazardous waste in accordance
with the Resource Conservation and Recovery Act (42 U.S.C. § 6901, et seq.).

 

2.21 Powers of Attorney. Except as set forth in Schedule 2.21, Seller has not
given any power of attorney (irrevocable or otherwise) to any person for any
purpose relating to the business of the Hospital, other than powers of attorney
given to regulatory authorities in connection with routine qualifications to do
business.

 

2.22 Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with
Health Care Laws.

 

(a) The Hospital is duly accredited by the Joint Commission on Accreditation of
Healthcare Organizations (“JCAHO”) as evidenced by the Hospital’s most recent
JCAHO accreditation survey reports and is duly licensed by the West Virginia
Department of Health and Human Resources (“DHHR”) as an inpatient psychiatric
hospital and psychiatric residential treatment facility. Seller has the lawful
authority and all federal, state or local governmental authorizations,
certificates of authority, certificates of need, licenses or permits necessary
for or required to conduct the business operations of the Hospital as such are
being conducted. In order to conduct the business operations of the Hospital as
presently conducted, Seller is not required to hold any licenses, permits and
other governmental approvals or authorizations except for the licenses currently
held by Seller as set forth in Schedule 2.22. The licenses listed in Schedule
2.22 are in full force and effect and Seller is in full compliance in all
material respects with all requirements of each license that it holds. Seller
has made all material filings with governmental agencies required for the
conduct of its business operations. There are no judgments, consent decrees or
injunctions of any court or any governmental department, commission, agency or
instrumentality by which Seller is bound or to which Seller is subject which
relates in any manner to the business of the Hospital. Seller has not received
nor, to the Knowledge of Seller, is it subject to any notice, subpoena, demand
letter, administrative inquiry or formal or informal complaint or claim from any
governmental department, commission, agency or instrumentality which relate in
any manner to the business operations of the Hospital.

 

(b) Without limiting the generality of the foregoing, the applicable facilities,
equipment, staffing and operations of the business of the Hospital satisfy in
all material respects the accreditation standards of JCAHO, and Seller has
previously delivered to Purchaser true, correct and complete copies of (i) the
Hospital’s most recent JCAHO accreditation survey report, a list of
deficiencies, if any, and, if applicable, a plan of correction; (ii) the
Hospital’s most recent DHHR survey, lists of deficiencies, if any, and, if
applicable, plan of correction; (iii) the Hospital’s fire marshal’s surveys for
the past two (2) years and lists of deficiencies, if any; and (iv) the
Hospital’s boiler inspection reports for the past two (2) years and lists of
deficiencies, if any. Seller has taken all reasonable steps to correct all such
deficiencies and a description of any uncorrected deficiency is set forth in
Schedule 2.22.

 

ASSET PURCHASE AGREEMENT – Page 25



--------------------------------------------------------------------------------

(c) Seller receives payment without restriction under Medicare and Medicaid and
has a valid and current provider agreement and one or more properly issued
provider numbers with each Federal Health Care Program as such term is defined
in 72 U.S.C. § 1320a-7b(f) (the “Government Programs”). The Hospital Provider
Numbers are listed in Schedule 2.22 by facility, to the extent applicable.
Except as set forth in Schedule 2.22, Seller is in compliance in all material
respects with the conditions of participation for the Government Programs
applicable to psychiatric hospitals.

 

(d) Seller has timely filed in accordance with instructions from the Centers for
Medicare & Medicaid Services or the applicable payor or shall cause to be timely
filed in accordance with instructions from the Centers for Medicare & Medicaid
Services or the applicable payor all cost reports and other reports that are
required by third-party payors to have been filed or made on or before the
Closing Date with respect to the purchase of services of the business of the
Hospital, including Government Programs and other insurance carriers, and,
except as disclosed in Schedule 2.22, all such reports are or when filed shall
be complete and accurate in all material respects. Except as disclosed in
Schedule 2.22, Seller is and has been in material compliance with filing
requirements with respect to cost reports of Seller, and such reports do not
claim, and Seller has not received, payment or reimbursement in excess of the
amount provided or allowed by applicable law or any applicable agreement, except
where excess reimbursement was noted on the cost report. True and correct copies
in electronic format of all such reports for the three (3) most recent fiscal
years for which cost reports have been filed by Seller, and any other cost
report for which a final settlement has not been issued, have been made
available to Purchaser. Except as disclosed in Schedule 2.22 and except for
claims, actions and appeals in the ordinary course of business, Seller has
neither initiated nor received written notice of any material claims, actions or
appeals pending before any commission, board or agency, including any fiscal
intermediary or carrier, governmental entity, or the Administrator of the Center
for Medicare & Medicaid Services, with respect to any Government Program cost
reports or claims filed with any Government Program on behalf of Seller with
respect to the business of the Hospital, on or before the date of this
Agreement. Schedule 2.22 indicates which of such cost reports have been audited
by the fiscal intermediary and finally settled.

 

(e) Except as disclosed in Schedule 2.22, no validation review or program
integrity review related to the Hospital, the operation of the Hospital, or the
consummation of the transactions contemplated by this Agreement, has been
conducted by any commission, board, agency or government entity in connection
with the Government Programs, and to the best Knowledge of Seller, no such
reviews are scheduled, pending or threatened against or affecting Seller with
respect to the Hospital, or the consummation of the transactions contemplated by
this Agreement.

 

(f) All billing practices of Seller with respect to the Hospital to all
third-party payors, including the Government Programs and private insurance
companies, are and have been in compliance with all applicable laws and policies
of such third-party payors and Government Programs in all material respects, and
neither Seller with respect to the Hospital nor the Hospital has billed or
received any payment or reimbursement in excess of amounts allowed by law.

 

(g) Seller has performed through third party contractors a review of the website
of the Office of Inspector General of the United States Department of Health and
Human

 

ASSET PURCHASE AGREEMENT – Page 26



--------------------------------------------------------------------------------

Services and based upon such review and except as listed in Schedule 2.22, (i)
no employee or independent contractor of Seller or any physician currently on
the medical staff at the Hospital is listed as having been, and to the Knowledge
of Seller is not, excluded from participating in Medicare or any other federal
health care program (as that term is defined in 42 U.S.C. § 1320a-7b(f)), and
(ii) none of the business of the Hospital, or Seller or Seller’s officers,
directors, agents or management employees (as that term is defined in 42 U.S.C.
§ 1320a-5(b)), has been excluded from participating in Medicare or any other
federal health care program (as that term is defined in 42 U.S.C. § 1320a-7b(f)
or has been subject to sanction pursuant to 42 U.S.C. § 1320a-7a or 1320a-8 or
has been convicted of a criminal offense under the Anti-Kickback Laws.

 

(h) In the five (5) year period immediately preceding the Execution Date and
since the Execution Date, to the Knowledge of Seller, none of Seller’s employees
while an employee of the Hospital has committed a violation of federal or state
laws regulating health care fraud, including the Anti-Kickback Laws, the Stark
Laws and the False Claims Act which violation relates in any material respect to
the business operations of the Hospital.

 

2.23 Compliance Program. Seller has made available to Purchaser (i) a copy of
the Hospital’s current compliance program materials, including all program
descriptions, compliance officer and committee descriptions, ethics and risk
area policy materials, training and education materials, auditing and monitoring
protocols, reporting mechanisms, and disciplinary policies and (ii) copies of
any written complaints received in the previous five (5) years from the date
hereof from employees, independent contractors, vendors, physicians or any other
person asserting that the Hospital or Seller have violated any health care fraud
law or regulation, including the Anti-Kickback Laws and the Stark Laws. Seller
(a) is not a party to a Corporate Integrity Agreement with the Office of
Inspector General of the United States Department of Health and Human Services,
(b) has no reporting obligations pursuant to any settlement agreement entered
into with any Governmental Program, (c) to the Knowledge of Seller, has not been
the subject of any Government Program investigation conducted by any federal or
state enforcement agency during the past five (5) years, (d) to the best of
Seller’s Knowledge, has not been a defendant in any qui tam/False Claims Act
litigation during the past five (5) years, or (e) has not been served with or
received any written search warrant, subpoena, civil investigative demand or
contact letter from any federal or state enforcement agency (except in
connection with medical services provided to, or medical supplies purchased
from, third parties who may be defendants or the subject of investigation into
conduct unrelated to the operation of the health care businesses conducted by
Seller).

 

2.24 HIPAA. Seller is in compliance in all material respects with the
administrative simplification provisions of the Health Insurance Portability and
Accountability Act of 1996 and the rules and regulations promulgated thereunder
(“HIPAA”) as of the applicable effective dates for such requirements.

 

2.25 Restricted Grant and Loan Programs. The transactions contemplated by this
Agreement will not result in any obligation on Seller to repay any loans, grants
or loan guarantees or provide uncompensated care in consideration thereof
pursuant to the Hill Burton Program or any similar statute or program with
respect to the ownership or operation of the business of the Hospital.

 

ASSET PURCHASE AGREEMENT – Page 27



--------------------------------------------------------------------------------

2.26 Experimental Procedures. Seller has not performed or authorized the
performance of any experimental or research procedures or studies involving
patients of the Hospital that require the prior approval of any governmental
entity that has not been obtained.

 

2.27 Medical Staff; Physician Relations. Seller has delivered to Purchaser
complete and genuine copies of the bylaws and rules and regulations of the
medical staff and medical executive committees of the Hospital. Schedule 2.27
sets forth (a) the name and status on the medical staff of each member of the
medical staff of the Hospital and (b) the degree (e.g., M.D., D.O.), title
specialty and board certification, if any, of each such medical staff member.
Except as set forth in Schedule 2.27, there are no pending or, to Seller’s
knowledge, threatened disputes with the Hospital medical staff members or
applicants or allied health professionals, and all appeal periods in respect of
any medical staff member or applicant against whom an adverse action has been
taken have expired.

 

2.28 Solvency. Seller is not insolvent and will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes
hereof, the term “solvency” means that: (a) the fair salable value of Seller’s
tangible assets is in excess of the total amount of its liabilities (including
for purposes of this definition all liabilities, whether or not reflected on a
balance sheet prepared in accordance with GAAP, and whether direct or indirect,
fixed or contingent, secured or unsecured, and disputed or undisputed); (b)
Seller is able to pay its debts or obligations in the ordinary course as they
mature; and (c) Seller has capital sufficient to carry on its businesses and all
businesses which it is about to engage.

 

2.29 No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of
Seller, or any of their respective Affiliates in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated by this Agreement, is or will be entitled to any brokerage or
finder’s or similar fee or other commission as a result of this Agreement or
such transactions; except for such fees or other commissions as to which Seller
shall have full responsibility and, with respect to such fees or commissions,
Purchaser shall not have any liability.

 

2.30 Improper Payments. Neither Seller nor any shareholder, director, officer,
employee or agent of Seller has made any bribes, kickbacks or other illegal
payments to, or received any such illegal payments from, customers, vendors,
suppliers or other persons contracting with Seller and has not proposed or
offered to make or receive any such illegal payments.

 

2.31 No Misrepresentations. The representations, warranties and statements made
by Seller in this Agreement (including any Disclosure Schedule, Exhibit or
certificate furnished by Seller in accordance with the terms of this Agreement),
are true, complete and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make any such representation, warranty or statement, under the circumstances
in which it is made, not misleading.

 

2.32 No Other Representations or Warranties. Except to the extent set forth in
this Article 2, Seller has not made, nor makes, and expressly disclaims, any
representation or

 

ASSET PURCHASE AGREEMENT – Page 28



--------------------------------------------------------------------------------

warranty of any kind or character, express or implied, oral or written, past
present or future, with respect to the Assets, the transactions contemplated
hereby or the matters set forth herein, including any warranty of
merchantability or fitness for a particular purpose. Except as otherwise
expressly set forth in this Agreement, Seller shall sell the Assets, and
Purchaser shall purchase the Assets, at the Closing “AS IS, WHERE IS” with all
faults.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Purchaser hereby represents,
warrants and covenants to Seller as to the following matters as of the Execution
Date and, except as otherwise provided herein, shall be deemed to remake all of
the following representations, warranties and covenants as of the Closing Date
and the Effective Time:

 

3.1 Authority. Purchaser has full corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated hereby.

 

3.2 Authorization/Execution. All corporate and other actions required to be
taken by Purchaser to authorize the execution, delivery and performance of this
Agreement, all documents executed by Purchaser which are necessary to give
effect to this Agreement, and all transactions contemplated hereby, have been
duly and properly taken or obtained by Purchaser. No other corporate or other
action on the part of Purchaser is necessary to authorize the execution,
delivery and performance of this Agreement, all documents necessary to give
effect to this Agreement and all transactions contemplated hereby. This
Agreement and all documents delivered hereunder have been duly and validly
executed and delivered by Purchaser and, assuming due and valid execution by,
and enforceability against, Seller, this Agreement and all documents delivered
hereunder constitute the valid and binding obligations of Purchaser enforceable
in accordance with their respective terms subject to (a) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and (b) limitations on the
enforcement of equitable remedies.

 

3.3 Organization and Good Standing; No Violation.

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of West Virginia, and has full power and
authority to own, operate and lease its properties and to carry on its business
as now conducted.

 

(b) The execution and delivery of this Agreement and the performance of the
transactions contemplated by this Agreement and all other instruments,
agreements, certificates and documents contemplated hereby to which Purchaser is
or will be a party do not (i) violate any decree or judgment of any court or
governmental authority which may be applicable to or bind Purchaser; (ii)
violate any law, rule or regulation applicable to Purchaser which would have a
material adverse effect on Purchaser; (iii) violate or conflict with, or result
in a breach of, or constitute a default (or an event which, with or without
notice or lapse of time or both, would constitute a default) under, or permit
cancellation of, any material contract, lease, sales order, purchase order,
indenture, mortgage, note, bond, instrument, license or other agreement to which
Purchaser is a party, or by which Purchaser is bound; (iv) permit the
acceleration of the maturity

 

ASSET PURCHASE AGREEMENT – Page 29



--------------------------------------------------------------------------------

of any indebtedness of Purchaser; or (v) violate or conflict with any provision
of the Articles of Incorporation or Bylaws of Purchaser.

 

3.4 Legal Proceedings. There is no order or action pending, or, to the Knowledge
of Purchaser, threatened, against or affecting Purchaser, or any of its
respective properties or assets.

 

3.5 Solvency. Purchaser is not insolvent and will not be rendered insolvent as a
result of the consummation of any of the transactions contemplated by this
Agreement. For purposes hereof, the term “solvency” means that: (a) the fair
salable value of Purchaser’s tangible assets is in excess of the total amount of
its liabilities; (b) Purchaser is able to pay its debts or obligations in the
ordinary course as they mature; and (c) Purchaser has capital sufficient to
carry on its business and all businesses which it is about to engage.

 

3.6 No Conflicts; Consents. Except as provided in Schedule 3.6, the execution
and delivery of this Agreement and the performance of the transactions
contemplated by this Agreement and all other instruments, agreements, and
certificates referenced herein to which Purchaser is or will be a party do not
(i) violate any decree or judgment of any court or governmental authority which
is applicable to or binding upon Purchaser, (ii) violate any law, rule or
regulation applicable to Purchaser which would have a material adverse effect on
Purchaser; (iii) violate or conflict with, or result in a material breach of, or
constitute a material default (or an event which, with or without notice or
lapse of time or both, would constitute a material default) under, any material
contract, lease, sales order, purchase order, indenture, mortgage, note, bond,
instrument, license or other agreement to which Purchaser is a party, or by
which Purchaser is bound; (iv) permit the acceleration of the maturity of any
indebtedness of Purchaser; or (v) violate or conflict with any provision of the
Articles of Incorporation or Bylaws of Purchaser.

 

3.7 Availability of Funds; Performance of Obligations. Purchaser has the ability
to obtain funds in cash in amounts equal to the Purchase Price by means of
credit facilities or otherwise and will at the Closing have immediately
available funds in cash which are sufficient to pay the Purchase Price and to
pay any other amounts payable pursuant to this Agreement and to consummate the
transactions contemplated by this Agreement. Purchaser has the ability to
perform and discharge all of its obligations under this Agreement.

 

3.8 Brokers and Finders. No agent, broker, finder, or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Purchaser, or
any of their respective Affiliates in connection with the negotiation, execution
or performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or such transactions; except for
such fees and other commissions as to which Purchaser shall have full
responsibility and, with respect to such fees or commissions, Seller shall not
have any liability.

 

ARTICLE 4

COVENANTS OF SELLER

 

4.1 Access and Information; Inspection Period, Preparation of Exhibits and
Schedules. From the Execution Date through the Closing, Seller shall afford to
the officers and agents of Purchaser (which shall include accountants,
attorneys, bankers and other consultants

 

ASSET PURCHASE AGREEMENT – Page 30



--------------------------------------------------------------------------------

and agents of Purchaser) full and complete access during normal business hours
to and the right to inspect the plants, properties, books, accounts, records and
all other relevant documents and information with respect to the assets,
liabilities and business of the Hospital and all of the other Assets being
purchased or leased by Purchaser hereunder. From the Execution Date through the
Closing, Seller shall furnish Purchaser with such additional financial and
operating data and other information in Seller’s possession as to businesses and
properties of the Hospital and all of the Assets as Purchaser or its
representatives may from time to time reasonably request, without regard to
where such information may be located. Purchaser agrees that Purchaser’s right
of access and inspection shall be exercised in such a manner as not to interfere
unreasonably with the operations of the Hospital. Such access may include
consultations with the personnel of Seller. Further, Purchaser may, at its sole
cost and expense, undertake environmental, mechanical and structural surveys of
the Hospital and the Real Property. Purchaser agrees that, after performing any
inspections, tests or surveys, Purchaser shall restore the Hospital and the Real
Property as nearly as possible to its original condition and repair any damage
to same caused by the performance of such inspections, tests, or surveys.
Purchaser agrees that, prior to Purchaser’s or its agents’, contractors’ or
employees’ entry onto the Hospital or the Real Property to perform any such
inspections, tests, or surveys, Purchaser shall, and shall cause its agents and
contractors to, maintain levels of liability and other insurance as are
considered generally acceptable in the industry for the activities to be
undertaken on the Hospital or the Real Property. Purchaser hereby assumes, and
agrees to defend, indemnify and save Seller harmless from and against, any
claim, damage, liability, cost or expense (including reasonable attorneys’ fees)
arising from acts or omissions of Purchaser (and from the acts or omissions of
Purchaser’s agents, contractors or employees) in any way pertaining to any entry
upon, or inspection, test, or survey of, the Hospital or the Real Property (or
any parts thereof). Purchaser agrees to do no act prior to Closing that would
encumber title to the Hospital or the Real Property, except for any act which
results in a Permitted Encumbrance. Purchaser’s obligations under this Section
with respect to acts or omissions occurring prior to Closing, but not
thereafter, shall survive Closing or termination hereunder.

 

4.2 Conduct of Business. On and after the Execution Date and prior to the
Closing, and except as otherwise consented to or approved by an authorized
officer of Purchaser or required by this Agreement, Seller shall, with respect
to the operation of the Hospital:

 

(a) carry on its businesses with respect to the operation of the Hospital in
substantially the same manner as presently conducted and not make any material
change in personnel, operations, finance, accounting policies (unless Seller is
required to adopt such changes under GAAP), Tax elections or Tax returns or real
or personal property;

 

(b) maintain the Hospital and all parts thereof and all other Assets in
operating condition in a manner consistent with past practices, ordinary wear
and tear excepted;

 

(c) perform all of its material obligations under agreements relating to or
affecting the Hospital, its operations or the Assets;

 

(d) keep in full force and effect present insurance policies or other comparable
self-insurance; and

 

ASSET PURCHASE AGREEMENT – Page 31



--------------------------------------------------------------------------------

(e) use commercially reasonable efforts to maintain and preserve its business
organization intact, retain its present employees at the Hospital and maintain
its relationships with physicians, suppliers, customers and others having
business relationships with the Hospital.

 

4.3 Negative Covenants. From the Execution Date until the Closing, with respect
to the operation of the Hospital, Seller shall not, without the prior written
consent of Purchaser or except as may be required by law:

 

(a) amend or terminate any of the Contracts or Leases, enter into any new
contract or commitment, or incur or agree to incur any liability, except in the
ordinary course of business (which ordinary course of business shall include
renewals of any Contract), and in no event with respect to any such contract,
commitment or liability as to which the total to be paid in the future under the
contract, commitment or liability exceeds $25,000.00;

 

(b) increase compensation payable or to become payable or make any bonus payment
to or otherwise enter into one or more bonus agreements with any employee,
except in the ordinary course of business in accordance with Seller’s customary
personnel policies;

 

(c) create, assume or permit to exist any new debt, mortgage, deed of trust,
pledge or other lien or encumbrance (other than Permitted Encumbrances) upon any
of the Assets, except for draw downs on existing lines of credit in the ordinary
course of business;

 

(d) acquire (whether by purchase or lease) or sell, assign, lease, or otherwise
transfer or dispose of any property, plant or equipment, except in the ordinary
course of business;

 

(e) except with respect to previously budgeted expenditures, purchase capital
assets or incur costs in respect of construction in progress;

 

(f) take any action outside the ordinary course of business; or

 

(g) reduce Inventory except in the ordinary course of business.

 

For purposes of this Section 4.3, Seller shall be deemed to have obtained
Purchaser’s prior written consent to undertake the actions otherwise prohibited
by this Section 4.3 if Seller gives Purchaser written notice of a proposed
action and Seller does not receive from Purchaser a written notice of objection
to such action within five (5) business days after Purchaser receives Seller’s
written notice.

 

4.4 Consents. Seller shall use commercially reasonable efforts to obtain all
Contract Consents and shall cooperate with Purchaser and its representatives and
attorneys: (a) in Purchaser’s efforts to obtain all other consents, approvals,
authorizations, clearances, certificates of need and licenses required to carry
out the transactions contemplated by this Agreement (including, without
limitation, those of governmental and regulatory authorities) or which Purchaser
reasonably deems necessary or appropriate, and (b) in the preparation of any
document or other material which may be required by any governmental agency as a
predicate to or result of the transactions contemplated in this Agreement.

 

ASSET PURCHASE AGREEMENT – Page 32



--------------------------------------------------------------------------------

4.5 Additional Financial Information. Within fifteen (15) calendar days
following the end of each calendar month after the Execution Date and prior to
Closing, Seller shall deliver to Purchaser complete copies of the unaudited
balance sheet and related unaudited statements of income in accordance with
Hospital Historical GAAP with respect to the operation of the Hospital for each
month then ended, together with corresponding year-to-date amounts.

 

4.6 No-Shop. From and after the Execution Date until the earlier of the Closing
Date or the termination of this Agreement, Seller shall not, without the prior
written consent of Purchaser: (a) offer for sale or lease the assets of the
Hospital or the Assets (or any material portion thereof); (b) solicit offers to
buy all or any material portion of the assets of the Hospital or the Assets; (c)
hold discussions with any party (other than Purchaser) relating to such an offer
or solicitation; or (d) enter into any agreement with any party (other than
Purchaser) with respect to the sale or other disposition of the assets of the
Hospital or the Assets. Notwithstanding the foregoing, this Section 4.6 shall
not be construed to prohibit Seller or its Affiliates from engaging in corporate
transactions, including mergers, reorganizations or other transactions, so long
as the terms thereof do not contemplate the sale or lease or other disposition
of the assets of the Hospital or the Assets and Seller complies with the
provisions of Section 12.3 requiring Purchaser’s consent to any assignment of
this Agreement by Seller.

 

4.7 Seller’s Efforts to Close. Seller shall use its commercially reasonable
efforts to satisfy all of the conditions precedent set forth in Articles 6 and 7
to its or Purchaser’s obligations under this Agreement to the extent that
Seller’s action or inaction can control or influence the satisfaction of such
conditions.

 

4.8 Title Matters.

 

(a) On or prior to ten (10) days after the Execution Date, Purchaser, at its
expense, shall request (i) a preliminary binder(s) or title commitment(s)
(collectively, the “Title Commitment”) sufficient for the issuance of A.L.T.A.
Extended Coverage Owner’s Title Insurance Policy with respect to the Owned Real
Property together with such endorsements as are customary in West Virginia, (the
“Owner’s Title Policy”) and an A.L.T.A. Extended Coverage Leasehold Title Policy
with respect to any ground lease specified in Schedule 4.8 together with such
endorsements as are customary in West Virginia, (the “Leasehold Title Policy”)
(the Owner’s Title Policy and the Leasehold Title Policy are collectively
referred to in this Agreement as the “Title Policy”), issued by First American
Title Insurance Company (the “Title Company”), together with true, correct and
legible copies of all instruments referred to therein as conditions or
exceptions to title (the “Title Instruments”) and (ii) shall order an A.L.T.A.
survey of the Owned Real Property complying with the Minimum Standard Detail
Requirements for ALTA/ASCM Land Title Survey for the Owned Real Property (the
“Survey”). The cost of the Title Policy and the Survey shall be borne by
Purchaser.

 

(b) Within ten (10) business days after receipt of the Title Commitment and the
Survey, Purchaser shall deliver a copy thereof to Seller and advise Seller in
writing (the “Title Notice”) of any survey or title matters that, in Purchaser’s
sole discretion, will adversely affect, impede or hinder Purchaser’s use of the
Real Property (collectively, the “Objections”).

 

ASSET PURCHASE AGREEMENT – Page 33



--------------------------------------------------------------------------------

Seller shall give written notice to Purchaser within three (3) business days of
Seller’s receipt of the Title Notice of any Objections which Seller is willing
and able to cure (Seller having no obligation whatsoever to cure). Purchaser
shall permit such time as is reasonably necessary, including a reasonable
extension of the date of Closing, in which to cure any Objections identified by
Seller as items to be cured. In the event Seller advises Purchaser of its
inability or unwillingness to cure one or more Objections (or in the event
Seller does not give any responsive notice within such three-day period),
Purchaser, within the earlier to occur of three (3) business days after receipt
of Seller’s response, or the expiration of such three-day period for Seller’s
response, shall elect either to (i) waive such objections and proceed to Closing
without any adjustment to any of the terms of this Agreement, or (ii) terminate
this Agreement by giving written notice to Seller, in which event the Parties
shall be relieved of all further liability hereunder (except those which
expressly survive termination); provided, however, that Purchaser shall return
all materials provided by Seller to Purchaser, as well as copies of any reports
or results arising from Purchaser’s inspections, tests, and surveys of the Real
Property. If Purchaser does not give timely notice of such election, Purchaser
shall be deemed to have elected the option to waive the Objections specified in
clause (i) immediately above.

 

(c) All matters affecting title to the Real Property as of the date of
Purchaser’s survey and title report that are not objected to in the Title Notice
or waived (or deemed waived) by Purchaser shall be deemed consented to by
Purchaser, and (i) all such deemed consented matters, (ii) any subsequent title
matters permitted hereby, consented to by Purchaser, or not otherwise arising
through Seller’s acts or omissions, and (iii) any other survey or title matter
that does not materially and adversely affect insurability of title,
marketability, use, occupancy, possession, ownership or utility of the Real
Property, shall be collectively referred to herein as “Permitted Encumbrances,”
in addition to those matters identified as Permitted Encumbrances in Section
2.7(a) hereof (other than The Huntington National Bank liens and encumbrances to
be discharged at or prior to the Closing). The state of title at the date of
Closing shall be subject only to the Permitted Encumbrances, except as permitted
hereby. Except for Permitted Encumbrances, on or after the Execution Date,
Seller shall neither take, nor consent to, any steps or actions which will in
any manner adversely alter the status of the title to the Real Property without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld. Except for Permitted Encumbrances, Seller shall not execute, grant or
record any easements, covenants, conditions, liens, restrictions, leases or
other agreements or matters with respect to the Real Property without
Purchaser’s prior written consent, which shall not be unreasonably withheld.

 

4.9 Updating of Disclosure Schedules.

 

(a) Seller shall notify Purchaser of any changes, additions, or events which may
cause any change in or addition to the Disclosure Schedules delivered by Seller
under this Agreement promptly after the occurrence of the same and again at the
Closing by delivery of appropriate updates to all such Schedules. No
notification of a change or addition to a Disclosure Schedule made pursuant to
this Section 4.9 shall be deemed to cure any breach of any representation or
warranty resulting from such change or addition unless in any such case
Purchaser specifically agrees thereto in writing, nor shall any such
notification be considered to constitute or give rise to a waiver by Purchaser
of any condition set forth in this Agreement, unless in any such case Purchaser
specifically agrees thereto in writing; provided, however, that,

 

ASSET PURCHASE AGREEMENT – Page 34



--------------------------------------------------------------------------------

in the event Seller has so notified Purchaser by the delivery of appropriate
updates to the Disclosure Schedules, and Purchaser proceeds with the Closing and
does not terminate this Agreement, then Purchaser shall be deemed to have agreed
to such revised Disclosure Schedule or to have waived such condition, as the
case may be. In the event Purchaser does so agree in writing or is deemed to
have so agreed by proceeding with the Closing, then the applicable Disclosure
Schedule shall be deemed changed or modified or the condition waived, as the
case may be, as set forth in the notification from Seller for all purposes of
this Agreement. Nothing contained herein shall be deemed to create or impose on
Purchaser any duty to examine or investigate any matter or thing for the
purposes of verifying the representations and warranties made by Seller herein.

 

(b) Certain Disclosure Schedules to the Agreement set forth exceptions to the
representations, warranties and other agreements made by Seller in the Agreement
and are intended to qualify such representations, warranties and agreements. The
information expressly set forth in a Disclosure Schedule with respect to any
section of the Agreement shall also be deemed to qualify each other section of
the Agreement to which such information is applicable (regardless of whether or
not such other section is qualified by reference to a Disclosure Schedule), so
long as application to such section is reasonably discernible from such
disclosure. Notwithstanding the foregoing, the representations, warranties and
other agreements of a party set forth in the Agreement shall not be affected,
modified, waived or limited in any respect by the information contained in any
agreement or document listed or referenced in a Disclosure Schedule unless the
reference on the face of the Disclosure Schedule expressly indicates how such
agreement or document limits the scope of a representation, warranty or other
agreement of the party set forth in the Agreement.

 

ARTICLE 5

COVENANTS OF PURCHASER

 

5.1 Purchaser’s Efforts to Close. Purchaser shall use its commercially
reasonable efforts to satisfy all of the conditions precedent set forth in
Articles 6 and 7 to its or Seller’s obligations under this Agreement to the
extent that Purchaser’s action or inaction can control or influence the
satisfaction of such conditions.

 

5.2 Required Governmental Approvals. Purchaser (a) shall use commercially
reasonable efforts to secure, as promptly as practicable before the Closing
Date, all consents, approvals, authorizations, clearances, certificates of need,
licenses and permits required to be obtained from governmental and regulatory
authorities necessary for Purchaser to perform its obligations under this
Agreement, cause all of its covenants and agreements to be performed, satisfied
and fulfilled and operate the Hospital after the Closing; and (b) will provide
such other information and communications to governmental and regulatory
authorities as Seller or such authorities may reasonably request.

 

5.3 Excluded Assets. As soon as practicable after the Closing Date, Purchaser
shall deliver to Seller or Seller’s designee any Excluded Assets found at the
Hospital on and after the Effective Time, without imposing any charge on Seller
for Purchaser’s storage or holding of same on and after the Effective Time.

 

ASSET PURCHASE AGREEMENT – Page 35



--------------------------------------------------------------------------------

5.4 Confidentiality. Until Closing, Purchaser shall, and shall cause its
employees, representatives and agents to, hold in strict confidence, unless
specifically compelled to disclose by judicial or administrative process, all
Confidential Information, and Purchaser shall not disclose the Confidential
Information to any person, except as otherwise may be reasonably necessary to
carry out the transactions contemplated by this Agreement, including any
business or diligence review by or on behalf of Purchaser. Purchaser’s
obligations set forth in the immediately preceding sentence shall apply (a)
between the Execution Date and the Effective Time with respect to Confidential
Information which is among the Assets and (b) after the Effective Time for all
Confidential Information which is not described in subsection (a) above. For the
purposes hereof, “Confidential Information” shall mean (x) all information of
any kind concerning Seller or the business of the Hospital, in connection with
the transactions contemplated by this Agreement except information (i)
ascertainable or obtained from public or published information, (ii) received
from a third party not known by Purchaser to be under an obligation to Seller or
any Affiliate of Seller to keep such information confidential, (iii) which is or
becomes known to the public (other than through a breach of this Agreement), or
(iv) which was in Purchaser’s possession prior to disclosure thereof to
Purchaser in connection herewith, and (y) all “Individually Identifiable Health
Information,” as such term is defined in 45 CFR §160.102, of patients and others
receiving services from the Hospital. In the event of any termination,
expiration or removal of this Agreement, Purchaser shall, in addition to
complying with the covenant of nondisclosure set forth in this Section 5.4,
return to Seller any and all Individually Identifiable Health Information in
Purchaser’s possession without retaining copies thereof.

 

5.5 Enforceability. Purchaser hereby acknowledges that the restrictions
contained in Section 5.4 above are reasonable and necessary to protect the
legitimate interests of Seller. The Parties also hereby acknowledge and agree
that any breach of Section 5.4 would result in irreparable injury to Seller and
that any remedy at law for any breach of Section 5.4 would be inadequate.
Notwithstanding any provision to the contrary contained in this Agreement, the
Parties hereto agree, and Purchaser hereby specifically consents that, without
necessity of proof of actual damage, (a) Seller may be granted temporary or
permanent injunctive relief, (b) Seller shall be entitled to an equitable
accounting of all earnings, profits and other benefits arising from such breach,
and (c) Seller shall be entitled to recover its reasonable fees and expenses,
including attorneys’ fees, incurred by Seller in enforcing the restrictions
contained in Section 5.4.

 

5.6 Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
Seller with the requirements, if any, of Article 6 of the Uniform Commercial
Code as in force in any state in which the Assets are located and all other
similar laws applicable to bulk sales and transfers.

 

ASSET PURCHASE AGREEMENT – Page 36



--------------------------------------------------------------------------------

 

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

Seller’s obligation to sell the Assets and to close the transactions as
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Seller in whole or in part at or prior to the Closing:

 

6.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Purchaser contained in this Agreement
shall have been true and correct at the date of this Agreement, and they shall
be true and correct in all respects as of the Closing with the same force and
effect as though made at and as of the Closing. Purchaser shall have performed
and complied with all of its obligations required by this Agreement to be
performed or complied with at or prior to the Closing.

 

6.2 Signing and Delivery of Instruments. Purchaser shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered by it pursuant to the provisions of this Agreement and Horizon
Health Corporation shall have executed and delivered the Parent Guaranty.
Purchaser acknowledges that Purchaser shall not satisfy the condition precedent
set forth in this Section 6.2, as it relates to the delivery of the Purchase
Price, unless Purchaser initiates the wire transfer of the amount set forth in
Section 1.6 to Seller, and provides to Seller a Federal Reserve wire reference
number with respect thereto, on or before 3:00 p.m. (Central time) on the
Closing Date.

 

6.3 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

6.4 Governmental Authorizations. Seller shall have obtained all material
licenses, permits, approvals and authorizations from governmental agencies or
governmental bodies that are necessary or required for Seller to complete the
transactions contemplated by this Agreement. Purchaser shall have obtained all
material licenses, permits, approvals and authorizations from governmental
agencies or governmental bodies that are necessary or required for Purchaser to
complete the transactions contemplated by this Agreement and the operation of
the Hospital by Purchaser after the Closing. All consents, waivers, and
estoppels of third parties which are reasonably necessary, in the opinion of
Seller, to complete effectively the transactions herein contemplated shall have
been obtained in form and substance reasonably satisfactory to Seller.

 

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

Purchaser’s obligation to purchase the Assets and to close the transactions
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Purchaser in whole or in part at or prior to the Closing.

 

7.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Seller in this Agreement shall have been
true and correct on the date of this Agreement, and they shall be true and
correct in all respects as of the Closing with the same force and effect as
though made at and as of the Closing. Seller shall have performed and complied
with all of their respective obligations required by this Agreement to be
performed or complied with at or prior to the Closing.

 

ASSET PURCHASE AGREEMENT – Page 37



--------------------------------------------------------------------------------

7.2 Governmental Authorizations. Purchaser shall have obtained all material
licenses, permits, approvals and authorizations from governmental agencies or
governmental bodies that are necessary or required for Purchaser to complete the
transactions contemplated by this Agreement and the operation of the Hospital by
Purchaser after the Closing. Seller shall have obtained all material licenses,
permits, approvals and authorizations from government agencies or governmental
bodies that are necessary or required for Seller to complete the transactions
contemplated by this Agreement. All consents, waivers, and estoppels of third
parties which are reasonably necessary, in the opinion of the Purchaser, to
complete effectively the transactions herein contemplated shall have been
obtained in form and substance reasonably satisfactory to Purchaser.

 

7.3 Signing and Delivery of Instruments. Seller shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered pursuant to all of the provisions of this Agreement.

 

7.4 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

7.5 Title Insurance Policy. Purchaser shall have received the fully effective
Title Policy issued to Purchaser by the Title Company covering the Owned Real
Property and any ground lease specified in Schedule 4.8 in the amount of the
full insurable value of the Owned Real Property and any such ground lease,
respectively, and which is reasonably satisfactory to Purchaser in all respects.
The Title Policy shall show fee simple title to the Owned Real Property vested
in Purchaser and valid leasehold title to the Leased Real Property which is
subject to any ground lease specified in Schedule 4.8, subject only to: (a)
current real estate taxes not yet due and payable; and (b) Permitted
Encumbrances. The Title Policy shall have all standard and general exceptions
deleted so as to afford full “extended form coverage.”

 

7.6 Survey. Purchaser shall have received and reviewed the Survey which is
reasonably satisfactory to Purchaser in all respects.

 

7.7 No Material Adverse Change. There shall not have been any Material Adverse
Change in or affecting the business of the Hospital or Seller between the
Execution Date and the Closing Date.

 

7.8 Required Consents. The Contract Consents shall have been received or
obtained on or prior to the Closing Date without the imposition of any burdens
or conditions materially adverse to the party or parties entitled to the benefit
thereof. In addition, Seller shall have obtained a letter of concurrence from
the DHHR Division of Recruitment with respect to each of Dr. Sumit Anand, Dr.
Kiran S. Devaraj and Dr. Maria-Andrea Vidal, which will permit each of them to
continue working at the Hospital under new ownership.

 

7.9 Disclosure Schedules. Seller shall have promptly and fully updated the
Disclosure Schedules hereto.

 

ASSET PURCHASE AGREEMENT – Page 38



--------------------------------------------------------------------------------

7.10 S & P Properties Lease. Purchaser and S & P Properties, LLC shall have
entered into a Lease Agreement in the form attached hereto as Exhibit G.

 

7.11 PMG Stock Purchase Agreement. The transactions contemplated by the PMG
Stock Purchase Agreement shall be consummated simultaneously with the Closing
under this Agreement.

 

ARTICLE 8

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to Closing:

 

(a) by the mutual written consent of the Parties;

 

(b) by Seller if a material breach of this Agreement has been committed by
Purchaser and such breach has not been (i) waived in writing by Seller or (ii)
cured by Purchaser to the reasonable satisfaction of Seller within fifteen (15)
business days after notice from Seller to Purchaser which describes the nature
of such breach;

 

(c) by Purchaser if a material breach of this Agreement has been committed by
Seller and such breach has not been (i) waived in writing by Purchaser or (ii)
cured by Seller to the reasonable satisfaction of Purchaser within fifteen (15)
business days after notice from Purchaser to Seller of a written notice which
describes the nature of such breach;

 

(d) by Purchaser if any of the conditions in Article 7 have not been satisfied
as of the Closing Date or if satisfaction of any condition in Article 7 is or
becomes impossible and Purchaser has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Purchaser to comply with its obligations under this Agreement or (ii)
Seller’s failure to provide its closing deliveries on the Closing Date as a
result of Purchaser not being ready, willing and able to close the transaction
on the Closing Date);

 

(e) by Seller if any of the conditions in Article 6 have not been satisfied as
of the Closing Date or if satisfaction of any such condition in Article 6 is or
becomes impossible and Seller has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Seller to comply with its obligations under this Agreement or (ii)
Purchaser’s failure to provide its closing deliveries on the Closing Date as a
result of Seller not being ready, willing and able to close the transaction on
the Closing Date);

 

(f) by Purchaser as provided in Section 4.8(b) hereof;

 

(g) by either Purchaser or Seller as provided in Section 1.14 hereof; or

 

(h) by either Purchaser or Seller if the Closing has not occurred (other than
through the breach by the Party seeking to terminate this Agreement of its
obligations under this Agreement) by August 31, 2005.

 

ASSET PURCHASE AGREEMENT – Page 39



--------------------------------------------------------------------------------

8.2 Termination Consequences. If this Agreement is terminated pursuant to
Section 8.1, (a) all further obligations of the Parties under this Agreement
shall terminate, except that the obligations in Sections 5.4 (Confidentiality),
12.4 (Governing Law), 12.8 (Confidentiality and Publicity), and 12.10 (Expenses
and Attorneys’ Fees) shall survive, (b) each Party shall pay the costs and
expenses incurred by it in connection with this Agreement, except as provided in
Section 12.10, and (c) nothing shall prevent any Party hereto from pursuing any
of its legal rights or remedies that may be granted to any such Party by law
against any other Party to this Agreement.

 

ARTICLE 9

POST-CLOSING MATTERS

 

9.1 Excluded Assets and Excluded Liabilities. Subject to Section 11.2 hereof,
any asset or any liability, all other remittances and all mail and other
communications that is an Excluded Asset or an Excluded Liability (a) pursuant
to the terms of this Agreement, (b) as otherwise determined by the Parties’
mutual written agreement or (c) absent such agreement, as determined by
adjudication by a court or similar tribunal, and which comes into the
possession, custody or control of Purchaser (or its successors-in-interest,
assigns or Affiliates) shall within five (5) business days following receipt be
transferred, assigned or conveyed by Purchaser (and its successors-in-interest,
assigns and Affiliates) to Seller at Purchaser’s cost. Purchaser (and its
successors-in-interest, assigns and Affiliates) shall not have any right, title
or interest in or obligation or responsibility with respect to, such asset or
liability except that Purchaser shall hold such asset in trust for the benefit
of Seller.

 

9.2 Preservation and Access to Records After the Closing.

 

(a) From the Closing Date until seven (7) years after the Closing Date or such
longer period as required by law or Section 10.5 of the Asset Purchase
Agreement, dated as of August 10, 2000, between Seller and Tri Cities Health
Services Corp. (the “Document Retention Period”), Purchaser shall keep and
preserve all medical records, patient records, medical staff records and other
books and records which are among the Assets as of the Effective Time, but
excluding any records which are among the Excluded Assets. Purchaser will afford
to the representatives of Seller, including its counsel and accountants, full
and complete access to, and copies (including, without limitation, color laser
copies) of, such records with respect to time periods prior to the Effective
Time (including access to records of patients treated at the Hospital prior to
the Effective Time) during normal business hours after the Effective Time, to
the extent reasonably needed by Seller or Seller’s Affiliates for business
purposes. Purchaser acknowledges that, as a result of entering into this
Agreement and operating the Hospital, it will gain access to patient records and
other information which are subject to rules and regulations concerning
confidentiality. Purchaser shall abide by any such rules and regulations
relating to the confidential information it acquires. Purchaser shall maintain
the patient and medical staff records at the Hospital in accordance with
applicable law and the requirements of relevant insurance carriers. After the
expiration of the Document Retention Period, if Purchaser intends to destroy or
otherwise dispose of any of the documents described in this Section 9.2(a),
Purchaser shall provide written notice to Seller of Purchaser’s intention no
later than ninety (90) calendar days prior to the date of such intended
destruction or disposal. Seller shall have the right, at its sole cost, to take
possession of such documents during such ninety (90) calendar day

 

ASSET PURCHASE AGREEMENT – Page 40



--------------------------------------------------------------------------------

period. If Seller does not take possession of such documents during such ninety
(90) calendar day period, Purchaser shall be free to destroy or otherwise
dispose of such documentation upon the expiration of such ninety (90) calendar
day period.

 

(b) Purchaser shall give its commercially reasonable cooperation to Seller,
Seller’s Affiliates and their insurance carriers in respect of the defense of
claims by third parties against Seller or any Affiliate of Seller, in respect of
events occurring prior to the Effective Time with respect to the operation of
the Hospital. Such cooperation shall include making the Hired Employees
available at reasonable times for interviews, depositions, hearings and trials.
Such cooperation shall also include making all of its employees available to
assist in the securing and giving of evidence and in obtaining the presence and
cooperation of witnesses (all of which shall be done without payment of any fees
or expenses to Purchaser or to such employees). In addition, Seller and Seller’s
Affiliates shall be entitled to remove from the Hospital originals of any such
records, but only for purposes of pending litigation involving the persons to
whom such records refer, as certified in writing prior to removal by counsel
retained by Seller or any of Seller’s Affiliates in connection with such
litigation. Any records so removed from the Hospital shall be promptly returned
to Purchaser following Seller’s or its applicable Affiliate’s use of such
records. Purchaser shall be entitled to require that such records be copied for
Purchaser prior to their removal at Seller’s cost.

 

(c) In connection with (i) the transition of ownership and operation of the
Hospital to Purchaser pursuant to the transaction contemplated by this
Agreement, (ii) Seller’s rights to the Excluded Assets and (iii) Seller’s
obligations under the Excluded Liabilities, Purchaser shall after the Effective
Time give Seller, Seller’s Affiliates and their respective representatives
access during normal business hours to Purchaser’s books, accounts and records
and all other relevant documents and information with respect to the assets,
liabilities and business of the Hospital as representatives of Seller and
Seller’s Affiliates may from time to time reasonably request, all in such manner
as not to unreasonably interfere with the operations of the Hospital. The
confidentiality obligations of Section 5.4 applicable to Purchaser shall apply
to Seller with respect to its access to and use of Purchaser’s books and records
pursuant to this Section, except that such obligations do not expire at Closing.

 

(d) Purchaser and its representatives shall be given access by Seller during
normal business hours to the extent reasonably needed by Purchaser for business
purposes to all documents, records, correspondence, work papers and other
documents retained by Seller pertaining to any of the Assets or with respect to
the operation of the Hospital prior to the Effective Time, all in such manner as
to not interfere unreasonably with Seller’s business.

 

9.3 Provision of Benefits of Certain Contracts. If, as of the Effective Time,
Seller has not obtained a required consent to the assignment of a Material
Contract to Purchaser which is intended to be assumed by Purchaser as an Assumed
Obligation, or Purchaser is unable to enter into a new third party contract with
respect to such Material Contract, until such consent is obtained or a new third
party contract is obtained, Seller shall use reasonable commercial efforts to
provide Purchaser the benefits of such Material Contract only with respect to
the Hospital and cooperate in any reasonable and lawful arrangement designed to
provide such benefits to Purchaser. Purchaser shall use reasonable commercial
efforts to perform, on behalf of Seller, the obligations of Seller under such
Material Contract or in connection therewith, limited to those

 

ASSET PURCHASE AGREEMENT – Page 41



--------------------------------------------------------------------------------

obligations of the Hospital thereunder, but only to the extent that such action
would not result in a material default under the applicable Material Contract
and such obligation would have been an obligation of Purchaser had it received
consent to the assignment of such Material Contract or had entered into a new
third party contract on substantially similar terms as the applicable Material
Contract.

 

9.4 Employee Matters.

 

(a) As of the Effective Time, Seller shall terminate all of its employees at the
Hospital and Barboursville School, and, as of the Effective Time, Purchaser
shall offer employment to all employees of Seller at the Hospital and
Barboursville School at positions, salaries and wages consistent with the
position, salaries and wages of each such employee while in the employ of Seller
prior to the Effective Time. The term “Hired Employee” as used in this Agreement
shall mean all employees of Seller who accept employment with Purchaser as of
the Effective Time. Nothing herein shall be deemed to affect or limit in any way
normal management prerogatives of Purchaser with respect to employees or to
create or grant to any such employees third party beneficiary rights or claims
of any kind or nature. In respect of the Hired Employees employed by Purchaser,
Purchaser shall provide such Hired Employees with employee benefits consistent
with the benefits generally offered to similarly situated employees of
Purchaser’s parent corporation, Horizon Health Corporation, and, to the extent
such benefits are based, in whole or in part, on service with such employer, the
Purchaser shall recognize the existing seniority and service with Seller of all
such employees for benefits purposes and shall provide credit under such plans
for purposes of determining eligibility and vesting and the rate of benefit
accrual (but not actual benefit accrual); provided, however, that no such credit
need be given in respect of any new plan commenced or participated in by the
employer in which no prior service credit is given or recognized to or for other
plan beneficiaries. Notwithstanding the foregoing, the employee benefit plans of
the Purchaser shall include waiver of preexisting condition exclusions for Hired
Employees and their dependents and recognize or provide credit for all
deductibles paid by such Hired Employees during the current period while in the
employ of Seller or the Hospital. Moreover, Purchaser shall honor and assume the
liabilities with respect to each Hired Employee’s rights in respect of accrued
paid time off and ESL. Any current or future plans created by Purchaser that
provide for benefit and vesting service to Purchaser employees from their
original date of hire shall include all vesting and benefit service credit as
would be included by recognizing such Hired Employees original date of hire as
recognized by Seller. The service credited under Purchaser’s welfare and other
benefit plans will include all service credited under the welfare and other
benefit plans of Seller and its Affiliates, respectively.

 

(b) Purchaser shall employee and retain for a period of ninety (90) days
following the Closing Date such number of Hired Employees as shall be necessary
to avoid any potential liability by Seller for a violation of the “WARN Act”
attendant to Seller’s failure to notify such Hired Employees of a “mass layoff”
or “plant closing” (as such terms are defined in the WARN Act) at the Hospital.
Purchaser shall be liable and responsible for any notification required under
the WARN Act (or under any similar state of local laws) and Purchaser shall
indemnify and hold Seller harmless from and against any liability asserted
against Seller under the WARN Act as a result of Purchaser’s failure to comply
with the provisions of the WARN Act as of or after the Closing Date or
Purchaser’s failure to comply with the provisions of this Section 9.4(b).

 

ASSET PURCHASE AGREEMENT – Page 42



--------------------------------------------------------------------------------

9.5 Misdirected Payments, Etc. Seller and Purchaser covenant and agree to remit,
with reasonable promptness, to the other any payments received, which payments
are on or in respect of accounts or notes receivable owned by (or are otherwise
payable to) the other. In addition, and without limitation, in the event of a
determination by any governmental or third-party payor that payments to Seller
or the Hospital resulted in an overpayment or other determination that funds
previously paid by any program or plan to Seller or the Hospital must be repaid,
Seller shall be responsible for repayment of said monies (or defense of such
actions) if such overpayment or other repayment determination was for services
rendered prior to the Effective Time and Purchaser shall be responsible for
repayment of said monies (or defense of such actions) if such overpayment or
other repayment determination was for services rendered after the Effective
Time. In the event that, following the Effective Time, Purchaser suffers any
offsets against reimbursement under any third-party payor or reimbursement
programs due to Purchaser, relating to amounts owing under any such programs by
Seller or any of its Affiliates, Seller shall promptly upon demand from
Purchaser pay to Purchaser the amounts so billed or offset. In the event that,
following the Effective Time, Seller suffers any offsets against reimbursement
under any third-party payor or reimbursement programs due to Seller, relating to
amounts owing under any such programs by Purchaser or any of its Affiliates,
Purchaser shall promptly upon demand from Seller pay to Seller the amounts so
billed or offset.

 

9.6 Termination Cost Reports. Seller shall file with Government Programs and
third-party payors any cost reports relating to periods ending on or before the
Effective Time or required to be filed as a result of the consummation of (a)
the transfer of the Assets to Purchaser and (b) the transactions contemplated by
this Agreement (the “Seller Cost Reports”). All such Seller Cost Reports shall
be filed by Seller in a manner that is consistent with current laws, rules and
regulations. Seller shall provide Purchaser with a reasonable opportunity to
review such reports before filing.

 

9.7 Certain Employee Matters. Seller shall be responsible to provide
continuation coverage pursuant to the requirements of Code Section 4980B and
Treasury regulations thereunder and Part 6 of Title I of ERISA (“COBRA
Coverage”) to any qualified beneficiaries under any Plan required to provide
COBRA Coverage. Purchaser shall be responsible in accordance with the
requirements of Code Section 4980B and Treasury regulations thereunder and
Article 6 of Title I of ERISA to provide COBRA Coverage with respect to each of
the Hired Employees (and their dependents) whose qualifying event occurs on or
after the date on which the Hospital’s employees become Hired Employees and who
become qualified beneficiaries of a Purchaser health plan subject to COBRA
Coverage.

 

9.8 Post-Closing Operations of the Hospital. Purchaser agrees to maintain its
separate corporate existence until the Second Variable Payment Date. From the
Closing Date through the Second Variable Payment Date, Purchaser shall not
operate the Hospital in a manner inconsistent with commercially reasonable
practices nor do anything in bad faith with the intent to decrease the EBITDA of
the Hospital. Purchaser shall maintain working capital at a level sufficient to
conduct the operations of the Hospital in a manner consistent with such
operation as conducted on the Execution Date. Such covenant of Purchaser shall
not prohibit Purchaser from ceasing

 

ASSET PURCHASE AGREEMENT – Page 43



--------------------------------------------------------------------------------

operations at any facility constituting part of the Hospital if it would not be
commercially reasonable to continue such operations. Purchaser shall also comply
with those certain covenants set forth in Schedule 1.13 hereto.

 

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

 

10.1 Survival. Except as expressly set forth in this Agreement to the contrary,
all representations, warranties, covenants, agreements and indemnifications of
Purchaser and Seller, respectively, contained in this Agreement or in any
document delivered pursuant hereto shall be deemed to be material and to have
been relied upon by Purchaser and Seller, respectively. All representations and
warranties of Purchaser and Seller shall continue to be fully effective and
enforceable following the Effective Time for two (2) years and shall thereafter
be of no further force and effect; provided, however, that, if there is at the
end of such two (2) year period an outstanding notice of a claim made in
compliance with the terms of Section 10.4, such applicable period shall not end
in respect of such claim until such claim is resolved. Notwithstanding the
above, the representations and warranties contained in Sections 2.5, 2.7, 2.20
and 2.22 and the rights to indemnity set forth in Section 10.2 hereof with
respect to such representations and warranties shall continue to be fully
effective and enforceable for the respective statute of limitations applicable
to any such claim .

 

10.2 Indemnification of Purchaser by Seller.

 

(a) Indemnification. Seller shall keep and save Purchaser and Purchaser’s
officers, directors, employees, agents and other representatives forever
harmless from and shall indemnify and defend Purchaser against any and all
obligations, judgments, liabilities, penalties, violations, fees, fines, claims,
losses, costs, demands, damages, liens, encumbrances and expenses including
reasonable attorneys’ fees (collectively, “Damages”), to the extent arising or
resulting from (i) any breach of any representation or warranty of Seller under
this Agreement or any documents delivered pursuant hereto, (ii) any breach or
default by Seller of any covenant or agreement of Seller under this Agreement or
any documents delivered pursuant hereto, (iii) the Excluded Liabilities, (iv)
the Excluded Assets, (v) all Taxes of Seller and its Subsidiaries incurred in or
attributable to the period ending or deemed to end on or prior to the Closing
Date (referred to herein as “Seller Tax Claims”), (vi) any professional
liability claim arising out of the business operations of the Hospital prior to
the Effective Time, (vii) Seller’s failure to comply with any applicable bulk
sales law, (viii) any claim by a third party with respect to any act or omission
of Seller in the operations of the Hospital, which claim has accrued, arisen, or
come into existence at any time prior to the Effective Time, and (ix) any matter
disclosed in Schedule 10.2(a). No provision in this Agreement shall prevent
Seller from pursuing any of its legal rights or remedies that may be granted to
Seller by law against any person or legal entity other than Purchaser.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Seller shall be under no liability to indemnify
Purchaser under Section 10.2(a) and no claim under Section 10.2(a) shall be
made:

 

(i) unless notice thereof shall have been given by or on behalf of Purchaser to
Seller in the manner provided in Section 10.4, unless failure to provide such
notice in a timely manner does not materially impair Seller’s ability to defend
its rights, mitigate damages, seek indemnification from a third party or
otherwise protect its interests within the Survival Period;

 

ASSET PURCHASE AGREEMENT – Page 44



--------------------------------------------------------------------------------

(ii) to the extent that any Damages may be recovered under a policy of insurance
in force on the date of loss; provided, however, that this Section 10.2(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent such claim relates to an obligation or liability for which
Purchaser has agreed to indemnify Seller pursuant to Section 10.3;

(iv) for any Assumed Liabilities;

 

(v) to the extent related to a claim under Section 10.2(a)(i) or a claim under
Section 10.2(a)(ii) for Seller’s breach of any covenant required to be performed
or satisfied at or prior to Closing, accrue to Purchaser unless the liability of
Seller in respect of any single claim or multiple claims in the aggregate
exceeds One Hundred Fifty Thousand Dollars ($150,000) (a “Relevant Claim”), in
which event Purchaser shall be entitled to seek indemnification for the total
amount of the Relevant Claim(s); or

 

(vi) to the extent that Purchaser had actual knowledge at or prior to the
Effective Time of (A) the respective breach of a representation or warranty by
Seller or (B) the breach of a covenant required to be performed or satisfied at
or prior to the Effective Time.

 

(c) Damages Cap. Notwithstanding any provision to the contrary contained in this
Agreement, the maximum aggregate liability of Seller to Purchaser under this
Agreement shall not exceed the aggregate Purchase Price paid by Purchaser to
Seller.

 

10.3 Indemnification of Seller by Purchaser.

 

(a) Indemnification. Purchaser shall keep and save Seller and Seller’s officers,
directors, managers, employees, agents and other representatives forever
harmless from and shall indemnify and defend Seller against any and all Damages,
to the extent arising or resulting from (i) any breach of any representation or
warranty of Purchaser under this Agreement, (ii) any breach or default by
Purchaser under any covenant or agreement of Purchaser under this Agreement,
(iii) the Assumed Obligations, (iv) any professional liability claim arising out
of the business operations of the Hospital on and after the Effective Time, and
(v) any claim by a third party with respect to any act or omission of Purchaser
in connection with the operation of the Hospital, which claim has accrued,
arisen or come into existence at any time after the Effective Time. No provision
in this Agreement shall prevent Purchaser from pursuing any of its legal rights
or remedies that may be granted to Purchaser by law against any person or legal
entity other than Seller or any Affiliate of Seller.

 

ASSET PURCHASE AGREEMENT – Page 45



--------------------------------------------------------------------------------

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Purchaser shall be under no liability to indemnify
Seller under Section 10.3(a) and no claim under Section 10.3(a) shall be made:

 

(i) unless notice thereof shall have been given by or on behalf of Seller to
Purchaser in the manner provided in Section 10.4, unless failure to provide such
notice in a timely manner does not materially impair Purchaser’s ability to
defend its rights, mitigate damages, seek indemnification from a third party or
otherwise protect its interests;

 

(ii) to the extent that any Damages may be recovered under a policy of insurance
in force on the date of loss; provided, however, that this Section 10.3(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent related to a claim under Section 10.3(a)(i) or a claim under
Section 10.3(a)(ii) for Purchaser’s breach of any covenant required to be
performed or satisfied at or prior to Closing, but expressly not with respect to
any payment due under Section 1.13 of this Agreement, accrue to Seller unless
and only to the extent that the actual liability of Purchaser in respect of any
single claim or multiple claims in the aggregate exceeds the Relevant Claim
amount in which event Seller shall be entitled to seek indemnification for the
total amount of the Relevant Claim(s);

 

(iv) for any Excluded Liabilities; or

 

(v) to the extent that Seller had actual knowledge at or prior to the Effective
Time of (A) the respective breach of a representation or warranty by Purchaser
or (B) the breach of a covenant required to be performed or satisfied at or
prior to the Effective Time.

 

10.4 Method of Asserting Claims. All claims for indemnification under this
Article 10 by any person entitled to indemnification (an “Indemnified Party”)
under this Article 10 will be asserted and resolved as follows:

 

(a) In the event any claim or demand, for which a Party hereto (an “Indemnifying
Party”) would be liable for the Damages to an Indemnified Party, is asserted
against or sought to be collected from an Indemnified Party by a person other
than Seller, Purchaser or their Affiliates (a “Third Party Claim”), the
Indemnified Party shall give a notice of its claim (a “Claim Notice”) to the
Indemnifying Party within thirty (30) calendar days after the Indemnified Party
receives written notice of such Third Party Claim; provided, however, that
notice shall be given by the Indemnified Party to the Indemnifying Party within
fifteen (15) calendar days after receipt of a complaint, petition or institution
of other formal legal action against the Indemnified Party. If the Indemnified
Party fails to provide the Claim Notice within such applicable time period after
the Indemnified Party receives written notice of such Third Party Claim and
thereby materially impairs the Indemnifying Party’s ability to protect its
interests, the Indemnifying Party will not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim. The Indemnifying Party
will notify the Indemnified Party within thirty (30) calendar days after receipt
of the Claim Notice (the “Notice Period”) whether the Indemnifying Party
desires, at the sole cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such Third Party Claim.

 

ASSET PURCHASE AGREEMENT – Page 46



--------------------------------------------------------------------------------

(i) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 10.4(a), then the
Indemnifying Party will have the right to defend, at its sole cost and expense,
such Third Party Claim by all appropriate proceedings, which proceedings will be
prosecuted by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party. The Indemnifying Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof. Notwithstanding the foregoing, the Indemnified Party may, at its sole
cost and expense, file during the Notice Period any motion, answer or other
pleadings that the Indemnified Party may deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and which is not
prejudicial, in the reasonable judgment of the Indemnifying Party, to the
Indemnifying Party. Except as provided in Section 10.4(a)(ii) hereof, if an
Indemnified Party takes any such action that is prejudicial and causes a final
adjudication that is adverse to the Indemnifying Party, the Indemnifying Party
will be relieved of its obligations hereunder with respect to the portion of
such Third Party Claim prejudiced by the Indemnified Party’s action. If
requested by the Indemnifying Party, the Indemnified Party agrees, at the sole
cost and expense of the Indemnifying Party, to cooperate with the Indemnifying
Party and its counsel in contesting any Third Party Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Third Party Claim
in question, in making any counterclaim against the person asserting the Third
Party Claim, or any cross-complaint against any person (other than the
Indemnified Party or any of its Affiliates). The Indemnified Party may
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnifying Party pursuant to this Section 10.4(a)(i),
and except as specifically provided in this Section 10.4(a)(i), the Indemnified
Party will bear its own costs and expenses with respect to such participation.

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Notice Period that the Indemnifying Party desires to defend the Indemnified
Party pursuant to this Section 10.4(a), or if the Indemnifying Party gives such
notice but fails to prosecute diligently or settle the Third Party Claim, or if
the Indemnifying Party fails to give any notice whatsoever within the Notice
Period, then the Indemnified Party will have the right to defend, at the sole
cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings will be promptly and reasonably
prosecuted by the Indemnified Party to a final conclusion or will be settled at
the discretion of the Indemnified Party. The Indemnified Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof; provided, however, that if requested by the Indemnified Party, the
Indemnifying Party agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnified Party and its counsel in contesting any
Third Party Claim which the Indemnified Party is contesting, or, if appropriate
and related to the Third Party Claim in question, in making any counterclaim
against the person asserting the Third Party Claim, or any cross-complaint
against any person (other than the Indemnifying Party or any of its Affiliates).
Notwithstanding the foregoing provisions of this Section 10.4(a)(ii), if the
Indemnifying Party has notified the Indemnified Party with reasonable promptness
that the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party’s defense pursuant to this Section
10.4(a)(ii). Subject to the above terms of this Section 10.4(a)(ii), the
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party

 

ASSET PURCHASE AGREEMENT – Page 47



--------------------------------------------------------------------------------

pursuant to this Section 10.4(a)(ii), and the Indemnifying Party will bear its
own costs and expenses with respect to such participation. The Indemnified Party
shall give sufficient prior notice to the Indemnifying Party of the initiation
of any discussions relating to the settlement of a Third Party Claim to allow
the Indemnifying Party to participate therein.

 

(b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from the Indemnified Party, the
Indemnified Party shall deliver an Indemnity Notice to the Indemnifying Party.
(The term “Indemnity Notice” shall mean written notification of a claim for
indemnity under Article 10 hereof (which claim does not involve a Third Party
Claim or is a Seller Tax Claim) by an Indemnified Party to an Indemnifying Party
pursuant to this Section 10.4, specifying the nature of and specific basis for
such claim and the amount or the estimated amount of such claim.) The failure by
any Indemnified Party to give the Indemnity Notice shall not impair such party’s
rights hereunder except to the extent that an Indemnifying Party demonstrates
that it has been prejudiced thereby.

 

(c) If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of a Claim Notice or an
Indemnity Notice that the Indemnifying Party disputes its liability to the
Indemnified Party hereunder, such claim specified by the Indemnified Party will
be conclusively deemed a liability of the Indemnifying Party hereunder and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or on such later date (i) in the case of a Third Party Claim,
as the Indemnified Party suffers the Damages in respect of such Third Party
Claim, or (ii) in the case of an Indemnity Notice in which the amount of the
claim is estimated, when the amount of such claim becomes finally determined. If
the Indemnifying Party has timely disputed its liability with respect to such
claim, as provided above, the Indemnifying Party and the Indemnified Party agree
to proceed in good faith to negotiate a resolution of such dispute, and if not
resolved through negotiations, such dispute will be resolved by adjudication by
a court or similar tribunal.

 

(d) The Indemnified Party agrees to give the Indemnifying Party reasonable
access to the books and records and employees of the Indemnified Party in
connection with the matters for which indemnification is sought hereunder, to
the extent the Indemnifying Party reasonably deems necessary in connection with
its rights and obligations hereunder.

 

(e) The Indemnified Party shall assist and cooperate with the Indemnifying Party
in the conduct of litigation, the making of settlements and the enforcement of
any right of contribution to which the Indemnified Party may be entitled from
any person or entity in connection with the subject matter of any litigation
subject to indemnification hereunder. In addition, the Indemnified Party shall,
upon request by the Indemnifying Party or counsel selected by the Indemnifying
Party (without payment of any fees or expenses to the Indemnified Party or an
employee thereof), attend hearings and trials, assist in the securing and giving
of evidence, assist in obtaining the presence or cooperation of witnesses, and
make available its own personnel; and shall do whatever else is reasonably
necessary and appropriate in connection with such litigation. The Indemnified
Party shall not make any demand upon the Indemnifying Party or counsel for the
Indemnifying Party in connection with any litigation subject to indemnification
hereunder, except a general demand for indemnification as provided hereunder. If
the Indemnified Party shall fail to perform such obligations as Indemnified
Party hereunder or

 

ASSET PURCHASE AGREEMENT – Page 48



--------------------------------------------------------------------------------

to cooperate fully with the Indemnifying Party in Indemnifying Party’s defense
of any suit or proceeding, such cooperation to include, without limitation,
attendance at all depositions and the provision of all documents relevant to the
defense of any claim, then, except where such failure does not have an adverse
effect on the Indemnifying Party’s defense of such claims, the Indemnifying
Party shall be released from all of its obligations under this Agreement with
respect to that suit or proceeding and any other claims which had been raised in
such suit or proceeding.

 

(f) Following indemnification as provided for hereunder, the Indemnifying Party
shall be subrogated to all rights of the Indemnified Party with respect to all
persons or entities relating to the matter for which indemnification has been
made.

 

10.5 Right of Offset. In addition to any other rights provided under this
Agreement, Purchaser shall be entitled to offset the amount of any
indemnification claims against Seller that have been resolved on or before the
First Variable Payment Date against Variable Payment A. Any claims that have
been asserted on or before the First Variable Payment Date but are not resolved
prior to the First Variable Payment Date may be offset against Variable Payment
A if Purchaser shall deposit such withheld funds in an escrow account with a
national bank to be held until receipt of joint disbursement directions signed
by Seller and Purchaser or upon the resolution of such unresolved claims.
Purchaser shall be entitled to offset the amount of any indemnification claims
against Seller that have been resolved on or before the Second Variable Payment
Date against Variable Payment B. Any claims that have been asserted on or before
the Second Variable Payment Date but are not resolved prior to the Second
Variable Payment Date may be offset against Variable Payment B if Purchaser
shall deposit such withheld funds in an escrow account with a national bank to
be held until receipt of joint disbursement directions signed by Seller and
Purchaser or upon the resolution of such unresolved claims. The rights of offset
described in this Section 10.5 shall not be the sole and exclusive remedy of
Purchaser.

 

10.6 Exclusive Remedy. Other than claims for fraud or equitable relief (which
claims are nevertheless subject to the time limitation set forth in Section
10.1), any claim for indemnification arising under this Agreement shall, unless
otherwise specifically stated in this Agreement, be governed solely and
exclusively by the provisions of this Article 10. If Seller and Purchaser cannot
resolve such claim by mutual agreement, such claim shall be determined by
adjudication by a court or similar tribunal in accordance with the provisions of
this Article 10.

 

ARTICLE 11

TAX AND COST REPORT MATTERS

 

11.1 Tax Matters; Allocation of Purchase Price.

 

(a) After the Closing Date, the Parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all
information, records or documents relating to Tax liabilities or potential Tax
liabilities attributable to Seller with respect to the operation of the Hospital
or ownership of the Assets for all periods prior to the Effective Time and shall
preserve all such information, records and documents at least until the
expiration of any applicable statute of limitations or extensions thereof. The
Parties shall also make available to each other as reasonably required, and at
the reasonable cost of the requesting Party

 

ASSET PURCHASE AGREEMENT – Page 49



--------------------------------------------------------------------------------

(for out-of-pocket costs and expenses only), personnel responsible for preparing
or maintaining information, records and documents in connection with Tax
matters.

 

(b) The Purchase Price (and the elements thereof) shall be allocated among the
Assets in accordance with Schedule 11.1(b). Seller and Purchaser hereby agree to
allocate the Purchase Price in accordance with Schedule 11.1(b), to be bound by
such allocations, to account for and report the purchase and sale of the Assets
contemplated hereby for federal and state Tax purposes in accordance with such
allocations, and not to take any position (whether in Tax returns, Tax audits,
or other Tax proceedings), which is inconsistent with such allocations without
the prior written consent of the other Party.

 

11.2 Cost Report Matters.

 

(a) Purchaser shall forward to Seller any and all correspondence relating to the
Seller Cost Reports or rights to settlements and retroactive adjustments on
Seller Cost Reports (“Agency Settlements”) within five (5) business days of
receipt by Purchaser. Purchaser shall not reply to any such correspondence
without Seller’s written approval. Purchaser shall remit any receipts relating
to the Seller Cost Reports or the Agency Settlements within five (5) business
days after receipt by Purchaser and will forward any demand for payments within
five (5) business days. Purchaser (and its successors-in-interest, assigns and
Affiliates) shall have neither the right to offset amounts payable to Seller
under this Section 11.2 against, nor the right to contest its obligation to
transfer, assign and convey to Seller because of, outstanding claims,
liabilities or obligations asserted by Purchaser against Seller including
pursuant to the indemnification provisions of Section 10.2. Seller shall retain
all rights to Seller Cost Reports including, without limitation, any payables
resulting therefrom or receivables relating thereto and the right to appeal any
Medicare determinations relating to the Agency Settlements and Seller Cost
Reports.

 

(b) Upon reasonable notice and during normal business office hours, Purchaser
will cooperate with Seller in regard to the preparation, filing, handling, and
appeals of Seller Cost Reports. Upon reasonable notice and during normal
business office hours, Purchaser will cooperate with Seller in connection with
any cost report disputes and/or other claim adjudication matters relative to
governmental program reimbursement. Such cooperation shall include the providing
of statistics and obtaining files at the Hospital and the coordination with
Seller pursuant to adequate notice of Medicare and Medicaid exit conferences or
meetings.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Entire Agreement. This Agreement, the Disclosure Schedules, the Exhibits
and the documents referred to in this Agreement contain the entire understanding
between the Parties with respect to the transactions contemplated hereby and
supersede all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, between the Parties on the
subject matter hereof (the “Superseded Agreements”), which Superseded Agreements
shall be of no further force or effect.

 

12.2 Further Assurances and Cooperation. Each Party shall execute, acknowledge
and deliver to the other Party any and all other assignments, consents,
approvals, conveyances,

 

ASSET PURCHASE AGREEMENT – Page 50



--------------------------------------------------------------------------------

assurances, documents and instruments reasonably requested by the other Party at
any time and shall take any and all other actions reasonably requested by the
other Party at any time for the purpose of more effectively assigning,
transferring, granting, conveying and conferring to Purchaser, the Assets. After
consummation of the transactions contemplated in this Agreement, the Parties
agree to cooperate with each other and take such further actions as may be
necessary or appropriate to effectuate, carry out and comply with all of the
terms of this Agreement, the documents referred to in this Agreement and the
transactions contemplated hereby.

 

12.3 Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the Parties hereto; provided, however,
that no Party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other Party,
except that Purchaser may assign any of its rights or delegate any of its duties
under this Agreement to any subsidiary or other entity that is wholly-owned,
directly or indirectly, by Purchaser, provided, however, that Horizon Health
Corporation provides a replacement Guaranty in form and substance substantially
similar to the Parent Guaranty provided herewith.

 

12.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of West Virginia as applied to
contracts made and to be performed entirely within the State of West Virginia.
The Parties hereby waive their right to assert in any proceeding involving this
Agreement that the law of any other jurisdiction shall apply to such dispute;
and the Parties hereby covenant that they shall assert no such claim in any
dispute arising under this Agreement.

 

12.5 Amendments. This Agreement may not be amended other than by a written
instrument signed by the Parties hereto.

 

12.6 Notices. Any notice, demand or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by facsimile or overnight courier, or five (5) calendar
days after being deposited in the United States mail, with postage prepaid
thereon, certified or registered mail, return receipt requested, addressed as
follows:

 

If to Seller:    Mountain State Behavioral Health Services, LLC      c/o River
Park Hospital      1230 6th Avenue      P.O. Box 1875      Huntington, West
Virginia 25315-1835      Attention: Scott C. Stamm and Patrick D. Burrows     
Facsimile No.: (304) 526-9140 With a copy to:    Giordano, Halleran & Ciesla,
P.C.      U.S. Postal Service Address:      P.O. Box 190      Middletown, New
Jersey 07748     

or:

     Hand Delivery and Overnight Service Address:      125 Half Mile Road     
Red Bank, New Jersey 07701      Attention: Paul T. Colella and Patrick S.
Convery      Facsimile No.: (732) 224-6599

 

ASSET PURCHASE AGREEMENT – Page 51



--------------------------------------------------------------------------------

If to Purchaser:    HHC River Park, Inc.      c/o Horizon Health Corporation  
   1500 Waters Ridge Drive      Lewisville, Texas 75057      Attention:
President      Facsimile No.: (972) 420-4060 With copies to:    Horizon Health
Corporation      1500 Waters Ridge Drive      Lewisville, Texas 75057     
Attention: General Counsel      Facsimile No.: (972) 420-7789      Strasburger &
Price, L.L.P.      901 Main Street, Suite 4300      Dallas, Texas 75202     
Attention: Patrick Owens, Esq.      Facsimile No.: (214) 651-4330

 

or at such other address for a Party as such Party may designate by notice
hereunder to the other parties.

 

12.7 Headings. The section and other headings contained in this Agreement, the
Disclosure Schedules, and the Exhibits to this Agreement are included for the
purpose of convenient reference only and shall not restrict, amplify, modify or
otherwise affect in any way the meaning or interpretation of this Agreement, the
Disclosure Schedules and Exhibits hereto.

 

12.8 Confidentiality and Publicity. The Parties hereto shall hold in confidence
the information contained in this Agreement, and all information related to this
Agreement, which is not otherwise known to the public, shall be held by each
Party hereto as confidential and proprietary information and shall not be
disclosed without the prior written consent of the other Parties; provided,
however, each Party shall be permitted to provide a copy of this Agreement to
any applicable governmental or administrative authorities as reasonably required
or necessary. Accordingly, Purchaser and Seller shall not discuss with, or
provide nonpublic information to, any third party (except for such Party’s
attorneys, accountants, directors, officers and employees, the directors,
officers and employees of any Affiliate of any Party hereto who agree to be
bound by the confidentiality provisions of this Agreement, and other consultants
and professional advisors) concerning this transaction prior to the Effective
Time, except: (a) as required in governmental filings or judicial,
administrative or arbitration proceedings; (b) pursuant to public announcements
made with the prior written approval of Seller and Purchaser; or (c) as
otherwise required by applicable law. The rights of Seller under this Section
12.8 shall be in addition and not in substitution for the rights of Seller and
Seller’s Affiliates under the Confidentiality Agreement between Seller and
Purchaser dated December 7, 2004, which shall survive the Closing as provided
therein.

 

ASSET PURCHASE AGREEMENT – Page 52



--------------------------------------------------------------------------------

12.9 Third Party Beneficiary. None of the provisions contained in this Agreement
are intended by the Parties, nor shall they be deemed, to confer any benefit on
any person not a Party to this Agreement.

 

12.10 Expenses and Attorneys’ Fees. Except as otherwise provided in this
Agreement, each Party shall bear and pay its own costs and expenses relating to
the preparation of this Agreement and to the transactions contemplated by, or
the performance of or compliance with any condition or covenant set forth in,
this Agreement, including without limitation, the disbursements and fees of
their respective attorneys, accountants, advisors, agents and other
representatives, incidental to the preparation and carrying out of this
Agreement, whether or not the transactions contemplated hereby are consummated.
The Parties expressly agree that the following shall be borne by Purchaser and
Purchaser shall indemnify Seller against and hold Seller harmless from: (a) all
costs of the Title Commitment and the Title Policy; (b) all costs of the Survey;
and (c) all costs of the Environmental Survey. Seller and Purchaser shall each
pay 50% of any sales or transfer Taxes and recording charges in connection with
the conveyance of the Assets to Purchaser. If any action is brought by any Party
to enforce any provision of this Agreement, the prevailing Party shall be
entitled to recover its court costs and reasonable attorneys’ fees.

 

12.11 No Waiver. Any term, covenant or condition of this Agreement may be waived
at any time by the Party which is entitled to the benefit thereof but only by a
written notice signed by the Party expressly waiving such term, covenant or
condition. The subsequent acceptance of performance hereunder by a Party shall
not be deemed to be a waiver of any preceding breach by any other Party of any
term, covenant or condition of this Agreement, other than the failure of such
other Party to perform the particular duties so accepted, regardless of the
accepting Party’s knowledge of such preceding breach at the time of acceptance
of such performance. The waiver of any term, covenant or condition shall not be
construed as a waiver of any other term, covenant or condition of this
Agreement.

 

12.12 Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any Party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

12.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
Parties hereto.

 

(Remainder of Page Intentionally Left Blank)

 

ASSET PURCHASE AGREEMENT – Page 53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Asset Purchase Agreement has been executed and
delivered as of the day and year first above written.

 

SELLER:       PURCHASER:

MOUNTAIN STATE BEHAVIORAL HEALTH SERVICES, LLC,

a West Virginia limited liability company

     

HHC RIVER PARK, INC.,

a West Virginia corporation

By:

 

/s/ Scott C. Stamm

     

By:

 

/s/ David K. White

Name:

 

Scott C. Stamm

     

Name:

 

David K. White

Title:

 

Manager

     

Title:

 

Sr. Vice President

 

ASSET PURCHASE AGREEMENT – Page 54